Exhibit 10.42

LEASE AGREEMENT

THIS LEASE AGREEMENT is dated this 23rd day of November, 2011, between AVI
BioPharma, Inc., an Oregon corporation (“Landlord”), and the Tenant named below.

Basic Lease Provisions

 

Tenant:    PERPETUA POWER SOURCE TECHNOLOGIES, INC., an Oregon corporation (the
“Tenant”). Premises:    That portion of the Building (as defined below),
containing approximately 25,177 rentable square feet, as determined by Landlord,
as shown on Exhibit A attached hereto (the “Premises”). Building and Property:
   The building (the “Building”) located on approximately 2.89 acres at 1749 SW
Airport Way, Corvallis, Oregon (the “Property”). Tenant’s Proportionate Share of
Building:    70% (based on 25,177 rentable square feet of the Premises divided
by 36,150 rentable square feet of the Building). Lease Term:    Beginning on the
Commencement Date (as defined below) and ending on the last day of the
sixty-fourth (64th) full calendar month thereafter. Provided no uncured default
by Tenant of any of the provisions or covenants of this Lease exists, Tenant
shall have the option to extend the lease for an additional twelve (12) month
period as set forth in Paragraph 41. Commencement Date:    November 23, 2011
(the “Commencement Date”). Monthly Base Rent:    The Monthly Base Rent shall be
as follows (subject to Paragraph 4 herein):

 

  Months 1 - 4:      $0 per month        Months 5 - 40:     
$14,500.00 per month        Months 41 -52:      $15,000.00 per month       
Months 53 -64:      $15,500.00 per month     

 

  

Extension term, if option to extend exercised - Months 65 – 76: $16,000.00 per
month

 

Notwithstanding the foregoing, Tenant shall pay no Base Rent for the first 120
days after the Commencement Date. If the 120th day is not the first day of the
calendar month, the Base Rent for that month shall be prorated as provided in
Section 4(a) below.

Security Deposit:    $15,500.00 (the “Security Deposit”) Broker(s):    Curt
Arthur of Sperry Van Ness Commercial Advisors, LLC Addenda:    Exhibit A (Legal
Description of the Property); Exhibit B (Floor Plan); Exhibit C (List of Initial
Tenant Improvements); Exhibit D (Environmental Questionnaire); Exhibit E (Rules
and Regulation); Exhibit F (Tenant’s Application to DEQ, Any DEQ Amendments,
Modifications or Approvals).

 

PAGE 1—LEASE AGREEMENT



--------------------------------------------------------------------------------

1. Granting Clause; Lease Term.

(a) In consideration of the obligation of Tenant to pay rent as herein provided
and in consideration of the other terms, covenants, and conditions hereof,
Landlord leases to Tenant, and Tenant leases from Landlord, the Premises, to
have and to hold for the Lease Term, subject to the terms, covenants and
conditions of this Lease. The term of this Lease shall commence on the
“Commencement Date” specified in or established above, and except as otherwise
provided herein, shall continue in full force and effect through the number of
months as provided above (the “Lease Term”); provided, however, that if the
Commencement Date is a date other than the first day of a calendar month, the
Term shall consist of the remainder of the calendar month including and
following the Commencement Date, plus said number of full calendar months. If
this Lease is executed before the Premises become available, and Landlord cannot
deliver them by the estimated Commencement Date, or if any required repairs (if
any) are not substantially completed by Landlord prior to the scheduled
Commencement Date, this Lease shall not be deemed void or voidable nor shall
Landlord be deemed to be in default hereunder, nor shall Landlord be liable for
any loss or damage directly or indirectly arising out of such delay. Tenant
agrees to accept possession of the Premises at such time as Landlord is able to
tender the same, which date shall thenceforth be deemed the Commencement Date.
After the Commencement Date, Tenant shall, upon demand, execute and deliver a
letter of acceptance of delivery of the Premises specifying the Commencement
Date. Landlord and Tenant agree that the rentable square footage of the Premises
as set forth above and the Building as set forth above shall be conclusive and
binding on the parties.

(b) This Lease is conditioned upon Tenant receiving all required permits for its
initial Tenant Improvements listed on Exhibit C within thirty (30) days after
the Commencement Date. Provided that Tenant promptly submits all information and
fees required for all such permits upon the Commencement Date and diligently
pursues such permits and Tenant fails to obtain all such permits within the
30-day period, Tenant may terminate this Lease by written notice to Landlord
given no later than the 31st day after the Commencement Date. If Tenant fails to
obtain the permits within the 30-day period but fails to terminate this Lease by
the 31st day after the Commencement Date, this condition shall be deemed waived
by Tenant.

(c) This Lease is also conditioned upon Landlord receiving consent to this
Lease, if required, from Landlord’s lender, the successor in interest to Cowlitz
Bank (“Lender”), within thirty (30) days after the Commencement Date. Landlord
will use commercially reasonable efforts to obtain Lender’s consent to this
Lease within the 30-day period, if such consent is required by Lender’s loan
documents. If Lender’s consent is required and cannot be obtained within thirty
(30) days after the Commencement Date, then (unless the parties agree to extend
the deadline) the Lease will be deemed void from its inception.

(d) Provided Tenant is not then in default of any terms and conditions in the
Lease, Tenant may terminate the Lease at the end of the thirty-sixth
(36th) month of the Term upon 180 days prior written notice to Landlord,
together with delivery of a termination fee to Landlord in an amount equal to
the unamortized portion (in accordance with the formula set forth below) of
brokerage fees paid by Landlord for this Lease and the amount of TI Allowance
paid by Landlord hereunder.

 

PAGE 2—LEASE AGREEMENT



--------------------------------------------------------------------------------

Amortization Formula:

U = A x (RM ÷ LM)

WHERE:

 

U =   Unamortized portion of TI Allowance and brokerage fees. A =   Amount of TI
Allowance and brokerage fees, plus simple interest at 5% per annum from the date
of this Lease until the date of termination.

LM =   Total months during the initial Lease term. AND:   RM =   Remaining
months to the end of the initial Lease term.

If Tenant fails to deliver the termination notice to Landlord by the 180th day
prior to the end of the 36th month of the Term, Tenant’s termination right shall
be waived.

2. Acceptance of Premises.

(a) Subject to Paragraph 2(b) and Paragraph 2(c) below, Tenant shall accept the
Premises on the Commencement Date in its “as-is” condition, subject to all
applicable laws, ordinances, regulations, covenants and restrictions, and
Landlord shall have no obligation to perform or pay for any repair or other work
therein. Landlord has made no representation or warranty as to the suitability
of the Premises for the conduct of Tenant’s business, and Tenant waives any
implied warranty that the Premises are suitable for Tenant’s intended purposes.
Tenant acknowledges that (1) it has inspected and accepts the Premises in an “As
Is, Where Is” condition, (2) the Building and improvements in the Premises are
suitable for the purpose for which the Premises are leased and Landlord has made
no warranty, representation, covenant, or agreement with respect to the
merchantability or fitness for any particular purpose of the Premises, (3) the
Premises are in good and satisfactory condition, (4) no representations as to
the repair of the Premises, nor promises to alter, remodel or improve the
Premises have been made by Landlord, and (5) there are no representations or
warranties, expressed, implied or statutory, that extend beyond the description
of the Premises. Except as provided in Paragraph 10, in no event shall Landlord
have any obligation for any defects in the Premises or any limitation on its
use. The taking of possession of the Premises shall be conclusive evidence that
Tenant accepts the Premises and that the Premises were in good condition at the
time possession was taken except for items that are Landlord’s responsibility
under Paragraph 10 and any punchlist items agreed to in writing by Landlord and
Tenant.

(b) Notwithstanding the foregoing, Landlord hereby represents that the existing
plumbing, HVAC, lighting, electrical and mechanical systems servicing the
Premises (collectively, the “Building Systems”) shall be in good working order
as of the date (the “Occupancy Date”) that Tenant first uses or occupies all or
any portion of the Premises, and that Landlord will arrange for service of the
HVAC systems within 30 days prior to the Occupancy Date, (except to the extent
any defects therein exist as a result of any act or omission of Tenant or
Tenant’s agents, employees, contractors, subcontractors, subtenants, assigns,
licensees or invitees); provided, however, if Tenant does not deliver written
notice to Landlord of any material defects with respect to the condition of the
Building Systems within thirty (30) following the Occupancy Date, then Tenant
shall be deemed to have inspected and accepted the same in their present
condition, and the correction of any subsequently discovered defects shall be
the obligation of the applicable party pursuant to the other provisions of this
Lease. If a material breach of the foregoing representation exists, and Tenant
timely (i.e., within thirty (30) days following the Occupancy Date) delivers
written notice to Landlord setting forth in reasonable detail a description of
such material breach, Landlord shall, as Tenant’s sole and exclusive remedy,
rectify the same at Landlord’s expense.

 

PAGE 3—LEASE AGREEMENT



--------------------------------------------------------------------------------

(c) Notwithstanding the foregoing, in the event that Landlord leases the
adjacent 10,973 square feet of the Building to another tenant during the Lease
Term, Landlord shall, using materials, guidelines, specifications and procedures
designated by Landlord, in its sole and absolute discretion, perform the
following work in the Premises (collectively, the “Landlord Work”) on a one-time
basis only at Landlord’s expense: (i) construct demising walls for a common
entry area as shown in the attached Exhibit B, which shall include the existing
common restrooms, and install entry doors to the two separate tenant premises;
(ii) carpet and paint the common entry area and install seating and a building
directory therein with signage for Tenant’s business in the Premises. Until
Landlord provides notice of its intention to demise and complete the common
entry area, Tenant may use such space for its business as part of the Premises.
Promptly upon such notice from Landlord, the parties shall enter into a lease
amendment modifying the Premises to exclude the common entry area, although
Tenant will continue to maintain and provide janitorial service for the common
entry area. Tenant shall not (and Tenant shall ensure that its agents,
employees, contractors, licensees and invitees do not) interfere with the
performance of the Landlord Work and shall cooperate with Landlord in connection
with the performance of the Landlord Work, including, without limitation, by
moving any equipment and other property which Landlord or its contractor may
request be moved. Landlord shall be permitted to perform the Landlord Work
during Tenant’s occupancy of the Premises, during normal business hours, without
any obligation to pay overtime or other premiums. Tenant hereby agrees that the
performance of the Landlord Work shall in no way constitute a constructive
eviction of Tenant or entitle Tenant to any abatement of rent payable pursuant
to this Lease. Landlord shall have no responsibility for, or for any reason be
liable to, Tenant for any direct or indirect injury to or interference with
Tenant’s business arising from the performance of the Landlord Work, nor shall
Tenant be entitled to any compensation or damages from Landlord for loss of the
use of the whole or any part of the Premises or of Tenant’s personal property or
improvements resulting from the performance of the Landlord Work or Landlord’s
or Landlord’s contractor’s or agent’s actions in connection with the performance
of the Landlord Work, or for any inconvenience or annoyance occasioned by the
performance of the Landlord Work or Landlord’s or Landlord’s contractor’s or
agent’s actions in connection with the performance of the Landlord Work.

3. Use.

(a) Subject to Tenant’s compliance with all zoning ordinances and Legal
Requirements (as hereinafter defined), the Premises shall be used only for the
purpose of design and manufacturing of power source technologies, including
semiconductor manufacturing, and incidental office use related thereto and for
no other purpose without the advance written consent of Landlord; provided,
however, no retail sales may be made from the Premises. Tenant shall not conduct
or give notice of any auction, liquidation, or going out of business sale on the
Premises. Tenant will use the Premises in a careful, safe and proper manner and
will not commit waste, overload the floor, plumbing, electrical systems or
structure of the Premises or subject the Premises to use that would damage the
Premises. Tenant shall not permit objectionable or unpleasant odors, smoke,
dust, gas, noise, or vibrations to emanate from the Premises at levels in excess
of those permitted by applicable laws, regulations, or use permits, or take any
other action that would constitute a nuisance or would unreasonably disturb,
interfere with, or endanger Landlord or any tenants of the Property. Outside
storage, including without limitation, storage of trucks and other vehicles, is
prohibited without Landlord’s prior written consent.

(b) Tenant, at its sole expense, shall comply with all laws, including, without
limitation, the Americans With Disabilities Act, orders, judgments, ordinances,
regulations, codes, directives, permits, licenses, covenants and restrictions
now or hereafter applicable to the Premises (collectively, “Legal
Requirements”). To Landlord’s knowledge, the Premises currently comply with such
Legal Requirements. Tenant shall, at its expense, make any alterations or
modifications, within or without the Premises, that are required by Legal
Requirements related to Tenant’s specific use or

 

PAGE 4—LEASE AGREEMENT



--------------------------------------------------------------------------------

occupation of the Premises. Tenant will not use or permit the Premises to be
used for any purpose or in any manner that would void Tenant’s or Landlord’s
insurance, increase the insurance risk, or cause the disallowance of any
sprinkler credits. If any increase in the cost of any insurance on the Premises
or the Property is caused by Tenant’s use or occupation of the Premises, or
because Tenant vacates the Premises, then Tenant shall pay the amount of such
increase to Landlord. Any entrance into or occupation of the Premises by Tenant
prior to the Commencement Date shall be subject to all obligations of Tenant
under this Lease. Tenant represents and warrants to Landlord that Tenant is
currently in compliance with and shall at all times during the Term (including
any extension thereof) remain in compliance with the regulations of the Office
of Foreign Asset Control (“OFAC”) of the Department of the Treasury (including
those named on OFAC’s Specially Designated and Blocked Persons List) and any
statute, executive order (including the September 24, 2001, Executive Order
Blocking Property and Prohibiting Transactions with Persons Who Commit, Threaten
to Commit, or Support Terrorism), or other governmental action relating thereto.

(c) Tenant and its employees and invitees shall have the non-exclusive right to
use, in common with others, any areas designated by Landlord from time to time
as common areas for the use and enjoyment of all tenants and occupants of the
Property, subject to such reasonable rules and regulations as Landlord may
promulgate from time to time, including those attached hereto as Exhibit E.

4. Base Rent.

(a) Tenant shall pay Base Rent in the amounts set forth on the first page of
this Lease. The initial monthly Base Rent, the Security Deposit, and the initial
monthly installment of Tenant’s Proportionate Share of the estimated Operating
Expenses (as hereafter defined) increase over the Base Year (as hereafter
defined) shall be due and payable on the date hereof, and Tenant promises to pay
to Landlord in advance, without demand, deduction or set-off, monthly
installments of Base Rent on or before the first day of each calendar month
succeeding the Commencement Date. Payments of Base Rent for any fractional
calendar month shall be prorated. All payments required to be made by Tenant to
Landlord hereunder shall be payable at such address as Landlord may specify from
time to time by written notice delivered in accordance herewith. The obligation
of Tenant to pay Base Rent and other sums to Landlord shall constitute rent and
the obligations of Landlord under this Lease are independent obligations. Tenant
shall have no right at any time to abate, reduce, or set-off any rent due
hereunder except where expressly provided in this Lease. Tenant acknowledges
that late payment by Tenant to Landlord of any rent due hereunder will cause
Landlord to incur costs not contemplated by this Lease, the exact amount of such
costs being extremely difficult and impractical to determine. Therefore, if
Tenant is delinquent in any monthly installment of Base Rent, estimated
Operating Expenses or other sums due and payable hereunder for more than five
(5) days, Tenant shall pay to Landlord on demand a late charge equal to five
percent (5%) of such delinquent sum. The parties agree that such late charge
represents a fair and reasonable estimate of the costs that Landlord will incur
by reason of such late payment by Tenant. The late charge shall be deemed to be
rent, and the right to require it shall be in addition to all of Landlord’s
other rights and remedies for a payment failure of Tenant, including the right
to charge interest on the past due amount.

5. Security Deposit. Concurrently with the execution of this Lease, Tenant shall
deposit with Landlord the Security Deposit in the amount set forth above. The
Security Deposit shall be held by Landlord as security for the performance of
Tenant’s obligations under this Lease. The Security Deposit is not an advance
rental deposit or a measure of Landlord’s damages in case of Tenant’s default.
Upon each occurrence of an Event of Default (hereinafter defined), Landlord may
use all or part of the Security Deposit to pay delinquent payments due under
this Lease, and the cost of any damage, injury, expense or liability caused by
such Event of Default, without prejudice to any other remedy provided herein or
provided by law. Tenant shall pay Landlord on demand the amount that will
restore the

 

PAGE 5—LEASE AGREEMENT



--------------------------------------------------------------------------------

Security Deposit to its original amount. Landlord’s obligation respecting the
Security Deposit is that of a debtor, not a trustee; no interest shall accrue
thereon. The Security Deposit shall be the property of Landlord, but shall be
paid to Tenant when Tenant’s obligations under this Lease have been completely
fulfilled. In the event of a sale or other disposition of the Premises, Landlord
will transfer the Security Deposit to the new owner, and, thereafter, Landlord
shall be released by Tenant from all responsibility for returning the Security
Deposit, and Tenant shall look solely to the new owner for return of the
Security Deposit. If Tenant assigns this Lease, Tenant’s rights in the Security
Deposit shall be deemed to be assigned to the assignee, such Security Deposit
shall be held by Landlord as a Security Deposit made by the assignee and
Landlord shall have no further responsibility for return of the Security Deposit
to Tenant. Tenant hereby waives the provisions of any law, now or hereafter in
effect, which provide that Landlord may claim from a security deposit only those
sums reasonably necessary to remedy defaults in the payment of rent, to repair
damage caused by Tenant or to clean the Premises, it being agreed that Landlord
may, in addition, claim those sums specified in this Paragraph 5 above and/or
those sums reasonably necessary to compensate Landlord for any other loss or
damage, foreseeable or unforeseeable, caused by the acts or omissions of Tenant
or any officer, employee, agent, contractor or invitee of Tenant.

6. Operating Expense Payments.

(a) During each month of the Lease Term, on the same date that Base Rent is due,
Tenant shall pay Landlord an amount equal to 1/12 of the annual cost, as
estimated by Landlord from time to time, of Tenant’s Proportionate Share
(hereinafter defined) of the increase over the Base Year Operating Expenses for
the Property. Payments thereof for any fractional calendar month shall be
prorated. The “Base Year” for purposes of this Lease is 2011 and for Taxes
(defined below) shall mean the 2011-2012 tax year, as the Taxes may be adjusted
for Landlord’s pending appeal as of the date of this Lease. The provisions of
this Paragraph 6 shall survive the expiration or earlier termination of the
Lease.

(b) The term “Operating Expenses” means all costs and expenses incurred by
Landlord in connection with the (i) Taxes (hereinafter defined) due and payable
each calendar year during the Lease term, and (ii) the cost of insurance
maintained by Landlord for the Property for each calendar year during the Lease
term.

(c) Notwithstanding the foregoing, Operating Expenses do not include (i) debt
service under mortgages or ground rent under ground leases; (ii) costs of
restoration to the extent of net insurance proceeds received by Landlord with
respect thereto; (iii) leasing commissions or the costs of renovating space for
tenants; or (iv) any costs or legal fees incurred in connection with a dispute
with any other tenant.

(d) If Tenant’s total payments of Operating Expenses for any year are less than
Tenant’s Proportionate Share of actual increase in Operating Expenses for such
year over the Base Year, then Tenant shall pay the difference to Landlord within
thirty (30) days after demand, and if more, then Landlord shall retain such
excess and credit it against Tenant’s next payments. For purposes of calculating
Tenant’s Proportionate Share of Operating Expenses, a year shall mean a calendar
year except the first year, which shall begin on the Commencement Date, and the
last year, which shall end on the expiration of this Lease.

(e) With respect to Operating Expenses which Landlord allocates to the entire
Property, Tenant’s “Proportionate Share” shall be the percentage set forth on
the first page of this Lease as Tenant’s Proportionate Share of the Property as
reasonably adjusted by Landlord in the future for changes in the physical size
of the Premises or the Property; and, with respect to Operating Expenses which
Landlord allocates only to the Building, Tenant’s “Proportionate Share” shall be
the percentage set forth on the first page of this Lease as Tenant’s
Proportionate Share of the Building as reasonably

 

PAGE 6—LEASE AGREEMENT



--------------------------------------------------------------------------------

adjusted by Landlord in the future for changes in the physical size of the
Premises or the Building and for differences in Property Taxes due to certain
tenants who may qualify for ‘Enterprise Zone’ exclusions. Landlord may equitably
increase Tenant’s Proportionate Share for any item of expense or cost
reimbursable by Tenant that relates to a repair, replacement, or service that
benefits only the Premises or only a portion of the Property or Building that
includes the Premises or that varies with occupancy or use.

(f) Provided that Tenant is not then in default beyond any applicable cure
period of its obligations to pay rent, or any other payments required to be made
by it under this Lease and provided further that Tenant shall have the right,
once each calendar year, to cause a Qualified Person (as defined below) to
reasonably review supporting data for any portion of an actual statement of
annual Operating Expenses delivered by Landlord (the “Actual Statement”)
(provided, however, Tenant may not have an audit right to all documentation
relating to Building operations as this would far-exceed the relevant
information necessary to properly document a pass-through billing statement, but
real estate tax statements, and information on utilities, repairs, maintenance
and insurance will be available), in accordance with the following procedure:

(i) Tenant shall, within thirty (30) days after any Actual Statement is
delivered, deliver a written notice to Landlord specifying the portions of the
Actual Statement that are claimed to be incorrect, and Tenant shall
simultaneously pay to Landlord all amounts due from Tenant to Landlord as
specified in the Actual Statement. In no event shall Tenant be entitled to
withhold, deduct, or offset any monetary obligation of Tenant to Landlord under
the Lease (including without limitation, Tenant’s obligation to make all
payments of rent and all payments of Tenant’s Operating Expenses) pending the
completion of and regardless of the results of any review of records under this
Paragraph. The right of Tenant under this Paragraph may only be exercised once
for any Actual Statement, and if Tenant fails to meet any of the above
conditions as a prerequisite to the exercise of such right, the right of Tenant
under this Paragraph for a particular Actual Statement shall be deemed waived.

(ii) Tenant acknowledges that Landlord maintains its records for the Property at
Landlord’s main office, and Tenant agrees that any review of records under this
Paragraph shall be at the sole expense of Tenant and shall be conducted by a
Qualified Person. Tenant acknowledges and agrees that any records reviewed under
this Paragraph constitute confidential information of Landlord, which shall not
be disclosed to anyone other than the Qualified Person performing the review,
the principals of Tenant who receive the results of the review, and Tenant’s
accounting employees. The disclosure of such information to any other person,
whether or not caused by the conduct of Tenant, shall constitute a material
breach of this Lease.

(iii) Any errors disclosed by the review shall be promptly corrected by
Landlord, provided, however, that if Landlord disagrees with any such claimed
errors, Landlord shall have the right to cause another review to be made by a
Qualified Person. In the event of a disagreement between the two (2) reviews,
the two (2) Qualified Persons who conducted Landlord’s and Tenant’s reviews
shall jointly designate a third (3rd) Qualified Person, at Tenant’s sole cost
and expense (except as otherwise indicated in this Lease), to conduct a review
of Landlord’s records. The review of such third (3rd) Qualified Person shall be
deemed correct and binding upon the parties. In the event that the final results
of such review of Landlord’s records reveal that Tenant has overpaid obligations
for the preceding period, the amount of such overpayment shall be credited
against Tenant’s subsequent installment obligations to pay the estimated
Operating Expenses; provided, however, if Tenant has overpaid by more than ten
percent (10%), Landlord shall pay the reasonable out-of-pocket cost of the
review of Landlord’s records by Tenant’s Qualified Person and the reasonable
out-of-pocket cost of the review of Landlord’s records by the third
(3rd) Qualified Person. If this Lease has expired, Landlord shall return the
amount of such overpayment to Tenant within thirty (30) days after such reviews
have been made. In the event that such results show that Tenant has underpaid
its obligations for a preceding period, the amount of such

 

PAGE 7—LEASE AGREEMENT



--------------------------------------------------------------------------------

underpayment shall be paid by Tenant to Landlord with the next succeeding
installment obligation of estimated Operating Expenses. A “Qualified Person”
means an accountant or other person experienced in accounting for income and
expenses of industrial projects engaged solely by Tenant on terms which do not
entail any compensation based or measured in any way upon any savings in rent or
reduction in Operating Expenses achieved through the inspection process.

7. Utilities; Janitorial Service.

(a) Tenant shall timely pay for all water, gas, electricity, heat, light, power,
telephone, sewer, sprinkler services, refuse and trash collection, and other
utilities and services used on the Premises (including for the common entry
area, if any), all maintenance charges for utilities, and any storm sewer
charges or other similar charges for utilities imposed by any governmental
entity or utility provider, together with any taxes, penalties, surcharges or
the like pertaining to Tenant’s use of the Premises. Landlord shall have no
responsibilities whatsoever in connection with the foregoing. Tenant shall pay
its share of all charges for jointly metered utilities based upon consumption,
as reasonably determined by Landlord. No interruption or failure of utilities
shall result in the termination of this Lease or the abatement of rent.

(b) Tenant shall, at its sole cost and expense, contract directly with a
janitorial service and shall pay for all janitorial services used on or for the
Premises and the common entry area. Landlord shall have no obligations
whatsoever in connection therewith.

8. Taxes. Landlord shall pay all taxes, assessments, special assessments,
improvement districts, and governmental charges (collectively referred to as
“Taxes”) that accrue against the Property during the Lease Term. Taxes shall be
included as part of the increase in Operating Expenses over the Base Year
charged to Tenant pursuant to Paragraph 6 hereof during each year of the Lease
Term, based upon Landlord’s reasonable estimate of the amount of Taxes, and
shall be subject to reconciliation and adjustment pursuant to Paragraph 6 once
the actual amount of Taxes is known. Taxes shall include, without limitation,
any increase in any of the foregoing based upon construction of improvements on
the Property or changes in ownership (as defined in applicable laws). Landlord
may contest by appropriate legal proceedings the amount, validity, or
application of any Taxes or liens thereof and any costs incurred in such contest
may be included as part of Taxes. All capital levies or other taxes assessed or
imposed on Landlord upon the rents payable to Landlord under this Lease and any
franchise tax, any excise, transaction, sales or privilege tax, assessment, levy
or charge measured by or based, in whole or in part, upon such rents from the
Premises and/or the Property or any portion thereof shall be paid by Tenant to
Landlord monthly in estimated installments or upon demand, at the option of
Landlord, as additional rent; provided, however, in no event shall Tenant be
liable for any net income taxes imposed on Landlord unless such net income taxes
are in substitution for any Taxes payable hereunder. If any such tax or excise
is levied or assessed directly against Tenant, then Tenant shall be responsible
for and shall pay the same at such times and in such manner as the taxing
authority shall require. Tenant shall be liable for all taxes levied or assessed
against any personal property or fixtures placed in the Premises, whether levied
or assessed against Landlord or Tenant, and if any such taxes are levied or
assessed against Landlord or Landlord’s property and (a) Landlord pays them or
(b) the assessed value of Landlord’s property is increased thereby and Landlord
pays the increased taxes, then Tenant shall pay to Landlord such taxes within
ten (10) days after Landlord’s request therefor.

9. Insurance.

(a) Landlord shall obtain and maintain the following: (i) all risk property
insurance covering the full replacement cost of the Building (excluding
foundations), less a commercially reasonable deductible if Landlord so chooses;
and (ii) commercial general liability insurance, which shall

 

PAGE 8—LEASE AGREEMENT



--------------------------------------------------------------------------------

be in such amount as Landlord so determines. Landlord’s insurance shall be in
addition to, and not in lieu of, any insurance required to be maintained by
Tenant. Landlord shall not be obligated to insure any furniture, equipment,
trade fixtures, machinery, goods, or supplies which Tenant may keep or maintain
in the Premises or any alteration, addition, or improvement which Tenant may
make upon the Premises. In addition, Landlord may, but is not obligated to,
maintain such other insurance and additional coverages as it may deem necessary,
including, but not limited to, flood insurance and rent loss insurance. The
premiums for the property insurance shall be included as part of the Operating
Expenses, of which the amount of increase over the Base Year shall be charged to
Tenant pursuant to Paragraph 6 hereof. The Property or Building may be included
in a blanket policy (in which case the cost of such insurance allocable to the
Property or Building will be determined by Landlord based upon the insurer’s
cost calculations). Notwithstanding the foregoing, Tenant shall also reimburse
Landlord for any increased premiums or additional insurance that Landlord
reasonably deems necessary as a result of Tenant’s use of the Premises. Tenant
shall not be named as an additional insured on any policy of liability insurance
maintained by Landlord.

(b) Effective as of the earlier of: (1) the date Tenant enters or occupies the
Premises; or (2) the Commencement Date, and continuing during the Lease Term,
Tenant, at its expense, shall obtain and maintain in full force the following
insurance coverage (subject to increases in coverage amounts and additional
types of coverage, as reasonably determined by Landlord from time to time):

(i) all risk property insurance including theft, sprinkler leakage and boiler
and machinery coverage, covering the full replacement cost of all property and
improvements (including the Tenant Improvements, defined below) installed or
placed in the Premises by Tenant or for Tenant’s benefit. Tenant shall use the
proceeds from such insurance for the replacement of trade fixtures, furniture,
inventory and other personal property and for the restoration of Tenant’s
improvements, alterations, and additions to the Premises. Landlord shall be
named as loss payee with respect to alterations, additions, or improvements of
the Premises;

(ii) worker’s compensation insurance in accordance with the laws of the state of
Oregon with employer’s liability insurance in an amount not less than
$1,000,000;

(iii) business interruption, loss of income and extra expense insurance covering
failure of Tenant’s equipment and covering all periods of interruption, with
limits not less than one hundred percent (100%) of all charges payable by Tenant
under this Lease for a period of twelve (12) months;

(iv) business automobile liability insurance covering owned (if applicable),
hired and non-owned vehicles with limits of $1,000,000 combined single limit per
occurrence;

(v) commercial general liability insurance which insures against claims for
bodily injury, personal injury, advertising injury, and property damage
occurring in or about the Premises. Such commercial general liability insurance
shall afford, at a minimum, the following limits: each occurrence: $1,000,000;
general aggregate: $2,000,000 per location; products/completed operations
aggregate: $1,000,000; personal and advertising injury liability: $1,000,000;
fire damage: $50,000; fire legal liability: $50,000; medical payments: $5,000.
Such commercial general liability insurance shall name Landlord, its trustees,
officers, directors, members, agents, and employees, Landlord’s mortgagees, and
Landlord’s representatives, as additional insureds. This coverage shall include
blanket contractual liability, broad form property damage liability,
premises-operations and products-completed operations and shall contain an
exception to any pollution exclusion which insures damage or injury arising out
of heat, smoke, or fumes from a hostile fire, a contractual liability

 

PAGE 9—LEASE AGREEMENT



--------------------------------------------------------------------------------

endorsement, and provide primary coverage to Landlord (any policy issued to
Landlord providing duplicate or similar coverage shall be deemed excess over
Tenant’s policies). Such insurance shall be written on an occurrence and not a
claims-made basis and contain a standard separation of insureds provision; and

(vi) umbrella/excess liability insurance, on an occurrence basis, that applies
in excess of the required commercial general liability, business automobile
liability, and employer’s liability policies with a minimum limit of $5,000,000
per occurrence and $5,000,000 in the annual aggregate. These limits shall be in
addition to and not including those stated for the underlying commercial general
liability, business automobile liability, and employers liability insurance
required herein. If it is typically a practice allowed by liability insurers,
such excess liability policies shall name Landlord, its trustees, officers,
directors, members, agents, and employees, Landlord’s mortgagees, and Landlord’s
representatives as additional insureds.

(c) All policies required to be carried by Tenant hereunder shall be issued by
and binding upon an insurance company licensed to do business in the state in
which the Premises is located with a rating of at least “A” or better as set
forth in the most current issue of Best’s Insurance Reports, unless otherwise
approved by Landlord in writing. Tenant shall not do or permit anything to be
done that would invalidate the insurance policies required herein. Liability
insurance maintained by Tenant shall be primary coverage without right of
contribution by any similar insurance that may be maintained by Landlord.
Certificates of insurance, acceptable to Landlord, evidencing the existence and
amount of each insurance policy required hereunder (or, at Landlord’s option,
copies of the policies evidencing coverage ) shall be delivered to Landlord
prior to delivery or possession of the Premises and within ten (10) days
following each renewal date. Certificates of insurance shall include an
endorsement for each policy showing that Landlord, its trustees, officers,
directors, members, agents, and employees, Landlord’s mortgagees, and Landlord’s
representatives are included as additional insureds on liability policies and
that Landlord is named as loss payee on the property insurance as stated in
Paragraph 9(b)(i) above. Further, the certificates must include an endorsement
for each policy whereby the insurer agrees not to cancel, non-renew, or
materially alter the policy without prior written notice to Landlord.

(d) In the event that Tenant fails to comply with the foregoing insurance
requirements or to timely deliver to Landlord copies of such policies and
certificates evidencing the coverage required herein, Landlord, in addition to
any remedy available pursuant to this Lease or otherwise, may, but shall not be
obligated to, obtain such insurance and Tenant shall pay to Landlord on demand
all costs thereof, plus an administrative fee of five percent (5%) of such
costs.

(e) The limits of insurance required by this Lease, or as carried by Tenant,
shall not limit the liability of Tenant or relieve Tenant of any obligation
thereunder. Any deductibles selected by Tenant shall be the sole responsibility
of Tenant.

(f) Should Tenant engage the services of any contractor to perform work in the
Premises, Tenant shall ensure that such contractor carries commercial general
liability (including completed operations coverage for a period of three
(3) years following completion of the work), business automobile liability,
umbrella/excess liability, worker’s compensation and employers liability
coverages in substantially the same amounts as are required of Tenant under this
Lease. Such contractor shall name Landlord, its trustees, officers, directors,
members, agents and employees, Landlord’s mortgagees and Landlord’s
representatives as additional insureds on the liability policies required
hereunder.

All policies required to be carried by any such contractor shall be issued by
and binding upon an insurance company licensed to do business in the state in
which the Premises is located with a rating of at least “A” or better as set
forth in the most current issue of Best’s Insurance

 

PAGE 10—LEASE AGREEMENT



--------------------------------------------------------------------------------

Reports, unless otherwise approved by Landlord. Certificates of insurance,
acceptable to Landlord, evidencing the existence and amount of each insurance
policy required hereunder shall be delivered to Landlord prior to the
commencement of any work in the Premises. Further, the certificates must include
an endorsement for each policy whereby the insurer agrees not to cancel,
non-renew, or materially alter the policy without at least ten (10) days’ prior
written notice to Landlord. The above requirements shall apply equally to any
subcontractor engaged by contractor.

(g) The all risk property insurance obtained by Landlord and Tenant shall
include a waiver of subrogation by the insurers and all rights based upon an
assignment from its insured, against Landlord or Tenant, their officers,
directors, employees, managers, agents, invitees and contractors, in connection
with any loss or damage thereby insured against. The failure of a party to
insure its property shall not void this waiver. Notwithstanding anything to the
contrary contained herein, Tenant hereby waives any claims against Landlord, and
its officers, directors, employees, managers, agents, invitees and contractors
for any loss or damage insured against or required to be insured against
hereunder (whether by self-insurance or otherwise), regardless of whether the
negligence or fault of Landlord caused such loss. Landlord hereby waives any
claims against Tenant, and its officers, directors, employees, managers, agents,
invitees and contractors for any loss or damage insured against or required to
be insured against hereunder to the extent insurance proceeds are received
therefor, regardless of whether the negligence or fault of Tenant caused such
loss; however, Landlord’s waiver shall not apply to any deductible amounts
maintained by Landlord under its insurance.

10. Landlord’s Repairs. Landlord shall maintain and repair only the roof,
foundation piers, structural members of the exterior walls of the Building, and
water and sewer lines up to points of common connection in good repair,
reasonable wear and tear and uninsured losses and damages caused by Tenant, its
agents, employees, contractors, licensees and invitees excluded. In addition,
Landlord shall replace the HVAC equipment serving the Premises if it needs
replacement during the Lease Term but Tenant is responsible for HVAC
maintenance. The term “walls” as used in this Paragraph 10 shall not include
windows, glass or plate glass, doors or overhead doors, special store fronts,
dock bumpers, dock plates or levelers, or office entries, all of which shall be
maintained by Tenant. Tenant shall promptly give Landlord written notice of any
repair required by Landlord pursuant to this Paragraph 10, after which Landlord
shall have a reasonable opportunity to repair such item. Landlord shall also
maintain in good repair and condition the parking areas and other common areas
of the Building, including, but not limited to the common entry area and
driveways serving the Premises. Tenant hereby waives the benefit of any statute
providing a right to make repairs and deduct the cost thereof from the rent.

11. Tenant’s Repairs and Maintenance.

(a) Tenant, at its sole expense, shall repair, replace and maintain in good
condition and in compliance with all Legal Requirements the landscaping at the
Property and all portions of the Premises and all areas, improvements and
systems exclusively serving the Premises including, without limitation, the
reinforced concrete pad to be installed by Tenant on the North side of the
Building, dock, dock equipment and loading areas, truck doors, plumbing, water
and sewer lines from the point of common connection to and including within the
Premises, fire sprinklers and fire protection systems, entries, doors, ceilings,
windows, interior walls, and the interior side of demising walls, and lighting,
heating, ventilation and air conditioning systems (except for replacement of the
HVAC equipment), and other building and mechanical systems serving the Premises.
Such repair and replacements include capital expenditures and repairs whose
benefit may extend beyond the Term. In addition, Tenant shall repair all
uninsured damage to the Property caused by Tenant, its agents, employees,
contractors, licensees and invitees. Tenant, at Tenant’s expense, shall enter
into maintenance service contracts for the maintenance and repair of the
heating, ventilation and air conditioning systems and other mechanical and

 

PAGE 11—LEASE AGREEMENT



--------------------------------------------------------------------------------

building systems serving the Premises; provided, however, at Landlord’s written
election (but at Tenant’s expense), Landlord shall have the right (but not the
obligation) to enter into such maintenance service contracts at Tenant’s
expense. The scope of services and contractors under such maintenance contracts
shall be subject to Landlord’s prior written approval.

(b) In the event that any repair or maintenance obligation required to be
performed by Tenant hereunder may affect the structural integrity of the
Building (e.g., roof, foundation, structural members of the exterior walls),
prior to commencing any such repair, Tenant shall provide Landlord with written
notice of the necessary repair or maintenance and a brief summary of the
structural component or components of the Building that may be affected by such
repair or maintenance. Within ten (10) business days after Landlord’s receipt of
Tenant’s written notice, Landlord shall have the right, but not the obligation,
to elect to cause such repair or maintenance to be performed by Landlord, or a
contractor selected and engaged by Landlord, but at Tenant’s sole cost and
expense. The foregoing sentence is not intended to obligate Tenant to pay for
repairs or maintenance to those structural items which are Landlord’s
responsibility pursuant to Paragraph 10 above, but shall only require Tenant to
pay for the repair and maintenance to such structural components to the extent
such repair or maintenance is necessitated due to the performance of Tenant’s
repair and maintenance obligations pursuant to this Paragraph 11.

(c) Within the fifteen (15) day period prior to the expiration or termination of
this Lease, Tenant shall deliver to Landlord a certificate from an engineer
reasonably acceptable to Landlord certifying that the hot water equipment and
the HVAC system are then in good repair and working order. If Tenant fails to
perform any repair or replacement for which it is responsible, Landlord may
perform such work and be reimbursed by Tenant within ten (10) days after demand
therefor. Subject to Paragraphs 9 and 15, Tenant shall bear the full cost of any
repair or replacement to any part of the Building or Property that results from
damage caused by Tenant, its agents, contractors, or invitees and any repair
that benefits only the Premises.

12. Tenant Improvements and Trade Fixtures.

(a) Any alterations, additions, or improvements made by or on behalf of Tenant
to the Premises (“Tenant Improvements”) shall be subject to Landlord’s prior
written consent. Tenant shall cause, at its expense, all Tenant Improvements to
comply with insurance requirements and with Legal Requirements and shall
construct at its expense any alteration or modification required by Legal
Requirements as a result of any Tenant Improvements.

(b) All Tenant Improvements shall be constructed in a good and workmanlike
manner by contractors reasonably acceptable to Landlord and only good grades of
materials shall be used. All plans and specifications for any Tenant
Improvements shall be submitted to Landlord for its approval in advance of
commencement of the work (including, without limitation, plans and
specifications for Tenant’s initial Tenant Improvements), including any changes
to approved plans and specifications. Tenant’s itemized list of its intended
initial Tenant Improvements is attached hereto as Exhibit C. All work shall be
done in conformity with a valid building permit when required, a copy of which
shall be furnished to Landlord before such work is commenced. Landlord may
monitor construction of the Tenant Improvements. Landlord’s right to review
plans and specifications and to monitor construction shall be solely for its own
benefit, and Landlord shall have no duty to see that such plans and
specifications or construction comply with applicable laws, codes, rules and
regulations. Notwithstanding any failure by Landlord to object to any such work,
Landlord shall have no responsibility for Tenant’s failure to comply with all
applicable governmental regulations.

 

PAGE 12—LEASE AGREEMENT



--------------------------------------------------------------------------------

(c) All work must be performed by licensed contractors approved in advance by
Landlord, which consent shall not be unreasonably withheld. Tenant shall provide
Landlord with the identities and mailing addresses of all persons performing
work or supplying materials, prior to beginning such construction, and Landlord
may post on and about the Premises notices of non-responsibility pursuant to
applicable law. Tenant shall furnish security or make other arrangements
satisfactory to Landlord to assure payment for the completion of all work free
and clear of liens and shall provide certificates of insurance for worker’s
compensation and other coverage in amounts and from an insurance company
satisfactory to Landlord protecting Landlord against liability for personal
injury or property damage during construction. Upon completion of any Tenant
Improvements, Tenant shall deliver to Landlord statements setting forth the
names of all contractors and subcontractors who did work on the Tenant
Improvements and final lien waivers from all such contractors and
subcontractors.

(d) Upon surrender of the Premises, all Tenant Improvements and any leasehold
improvements constructed by Landlord or Tenant shall remain on the Premises as
Landlord’s property, except to the extent Landlord requires removal at Tenant’s
expense of any such items or Landlord and Tenant have otherwise agreed in
writing in connection with Landlord’s consent to any Tenant Improvements. Tenant
may remove any Tenant Improvements which are integral or directly related to its
manufacturing process. Prior to the expiration or termination of this Lease,
Tenant, at its sole expense, shall repair any and all damage caused by such
removal.

(e) Tenant, at its own cost and expense and without Landlord’s prior approval,
may erect such shelves, bins, machinery and trade fixtures (collectively “Trade
Fixtures”) in the ordinary course of its business provided that such items do
not alter the basic character of the Premises, do not overload or damage the
Premises, and may be removed without injury to the Premises, and the
construction, erection, and installation thereof complies with all Legal
Requirements and with Landlord’s requirements set forth above. Prior to the
expiration or termination of this Lease, Tenant, at its sole expense, shall
remove its Trade Fixtures and shall repair any and all damage caused by such
removal.

(f) Landlord agrees to pay up to an amount equal to $125,000.00 (the “TI
Allowance”) for the costs, fees and expenses incurred in connection with design,
planning and providing Tenant Improvements to the Premises, in accordance with
final space plans approved by Landlord. The TI Allowance shall be paid after
completion of the Tenant Improvements upon presentation to Landlord of invoices
for work performed in a manner satisfactory to Landlord, together with executed
construction lien waivers in form acceptable to Landlord. Landlord reserves the
right to pay the TI Allowance directly to those performing work or providing
materials for the Tenant Improvements or to pay the TI Allowance by joint check.

13. Signs. All signs, decorations, advertising media, blinds, draperies and
other window treatment or bars or other security installations visible from
outside the Premises shall be subject to Landlord’s prior written approval and
shall conform in all respects to Landlord’s requirements. Tenant shall not make
any changes to the exterior of the Premises, install any exterior lights,
decorations, balloons, flags, pennants, banners, or painting, or erect or
install any signs, windows or door lettering, placards, decorations, or
advertising media of any type which can be viewed from the exterior of the
Premises, without Landlord’s prior written consent, which can be withheld in
Landlord’s reasonable discretion. Landlord shall not be required to notify
Tenant of whether it consents to any sign until it (a) has received detailed,
to-scale drawings thereof specifying design, material composition, color scheme,
and method of installation, and (b) has had a reasonable opportunity to review
them. Upon surrender or vacation of the Premises, Tenant shall have removed all
signs and repair, paint, and/or replace the building facia surface to which its
signs are attached. Tenant shall obtain all applicable governmental permits and
approvals for sign and exterior treatments. Within a reasonable time after the
Commencement Date, Landlord will have existing ‘ElectroGlas’ sign removed from
the building.

 

PAGE 13—LEASE AGREEMENT



--------------------------------------------------------------------------------

14. Parking. Tenant shall be entitled to park vehicles in common with other
tenants of the Property in those areas designated by Landlord for nonreserved
parking, on a first come, first served basis, subject to Tenant’s obligation to
comply with all Legal Requirements, the terms of this Lease and all rules and
regulations which are prescribed from time to time by Landlord. From time to
time, Landlord may allocate the number of parking spaces among Tenant and other
tenants in the Property, any such allocation to be generally proportional to
square footage under lease, and to include spaces in both the front and rear of
the building. Landlord shall not be responsible for enforcing Tenant’s parking
rights against any third parties.

15. Restoration.

(a) If at any time during the Lease Term the Premises are damaged by a fire or
other casualty, Landlord shall notify Tenant within sixty (60) days after such
damage as to the amount of time Landlord reasonably estimates it will take to
restore the Premises. If the restoration time is estimated to exceed 180 days
from the date Landlord receives all permits, approvals, and licenses required to
begin reconstruction, either Landlord or Tenant may elect to terminate this
Lease upon notice to the other party given no later than thirty (30) days after
Landlord’s notice. If neither party elects to terminate this Lease or if
Landlord estimates that restoration will take 180 days or less, then, subject to
receipt of sufficient insurance proceeds, Landlord shall promptly restore the
Premises excluding the Tenant Improvements installed by Tenant or by Landlord
and paid by Tenant, subject to delays arising from the collection of insurance
proceeds or from Force Majeure events (defined below). Tenant at Tenant’s
expense shall promptly perform, subject to delays arising from the collection of
insurance proceeds, or from Force Majeure events, all repairs or restoration not
required to be done by Landlord and shall promptly re-enter the Premises and
commence doing business in accordance with this Lease. Base Rent shall be abated
for the period of repair and restoration in the proportion which the area of the
Premises, if any, which is not usable by Tenant bears to the total area of the
Premises. Notwithstanding the foregoing, either party may terminate this Lease
upon thirty (30) days written notice to the other if the Premises are damaged
during the last year of the Lease Term and Landlord reasonably estimates that it
will take more than thirty (30) days to repair such damage. Tenant shall pay to
Landlord, within ten (10) days following Landlord’s demand therefor, the amount
of the deductible under Landlord’s insurance policy. If the damage involves
portions of the Building other than the Premises, Tenant shall pay only a
portion of the deductible based on the ratio of the costs of repairing the
damage to the Premises to the total cost of repairing all of the damage to the
Building.

(b) If the Premises are destroyed or substantially damaged by any peril not
covered by the insurance maintained by Landlord or any Landlord’s mortgagee
requires that insurance proceeds be applied to the indebtedness secured by its
mortgage (defined hereinafter), Landlord or Tenant may terminate this Lease by
delivering written notice of termination to the other party within thirty
(30) days after such destruction or damage or such requirement is made known by
any such Landlord’s mortgagee, as applicable, whereupon all rights and
obligations hereunder shall cease and terminate, except for any liabilities of
Tenant which accrued prior to Lease termination. If Landlord elects to repair or
restore such damage or destruction, this Lease shall continue in full force and
effect, but Base Rent and Operating Expenses shall be proportionately reduced as
provided in Paragraph 15(a). If Landlord elects to terminate this Lease, such
termination shall be effective as of the date of the occurrence of such damage
or destruction.

(c) Notwithstanding the foregoing, if the Premises or the Property are wholly or
partially damaged or destroyed as a result of the negligence or willful
misconduct or omission of Tenant, Tenant shall forthwith diligently undertake to
repair or restore all such damage or destruction at Tenant’s sole cost and
expense, or Landlord may at its option undertake such repair or restoration at
Tenant’s sole cost and expense; provided, however, that Tenant shall be relieved
of its repair and payment

 

PAGE 14—LEASE AGREEMENT



--------------------------------------------------------------------------------

obligations pursuant to this Paragraph 15(c) to the extent that insurance
proceeds are collected by Landlord to repair such damage, although Tenant shall
in such events pay to Landlord the full amount of the deductible under
Landlord’s insurance policy and any amounts not insured. This Lease shall
continue in full force and effect without any abatement or reduction in Base
Rent or Operating Expenses or other payments owed by Tenant.

(d) The provisions of this Paragraph 15 shall constitute Tenant’s sole and
exclusive remedy in the event of damage or destruction to the Premises or
Property, and Tenant waives and releases all statutory rights and remedies in
favor of Tenant in the event of damage or destruction. No damages, compensation
or claim shall be payable by Landlord for any inconvenience, any interruption or
cessation of Tenant’s business, or any annoyance, arising from any damage or
destruction of all or any portion of the Premises or Property.

16. Condemnation. If any part of the Premises or the Property should be taken
for any public or quasi-public use under governmental law, ordinance, or
regulation, or by right of eminent domain, or by private purchase in lieu
thereof (a “Taking” or “Taken”), and (a) the Taking would prevent or materially
interfere with Tenant’s use of the Premises, (b) in Landlord’s judgment would
materially interfere with or impair its ownership or operation of the Property
or (c) as a result of such Taking, Landlord’s mortgagee accelerates the payment
of any indebtedness securing all or a portion of the Property, then upon written
notice by Landlord this Lease shall terminate and Base Rent shall be apportioned
as of said date. If part of the Premises shall be Taken, and this Lease is not
terminated as provided above, the Base Rent payable hereunder during the
unexpired Lease Term shall be reduced to such extent as may be fair and
reasonable under the circumstances, and Landlord shall restore the Premises as
near as reasonably attainable to its condition prior to the Taking; provided,
however, Landlord’s obligation to so restore the Premises shall be limited to
the award Landlord receives in respect of such Taking that is not required to be
applied to the indebtedness secured by a mortgage. In the event of any such
Taking, Landlord shall be entitled to receive the entire price or award from any
such Taking without any payment to Tenant, and Tenant hereby assigns to Landlord
Tenant’s interest, if any, in such award, including, without limitation any
award for a Taking of Tenant’s leasehold interest hereunder. Tenant shall have
the right, to the extent that same shall not diminish Landlord’s award, to make
a separate claim against the condemning authority (but not Landlord) for such
compensation as may be separately awarded or recoverable by Tenant for moving
expenses and damage to Tenant’s Trade Fixtures, if a separate award for such
items is made to Tenant. This paragraph shall be Tenant’s sole and exclusive
remedy in the event of any taking and Tenant hereby waives any rights and the
benefits of any statute granting Tenant specific rights in the event of a Taking
which are inconsistent with the provisions of this Paragraph.

17. Assignment and Subletting.

(a) Without Landlord’s prior written consent, Tenant shall not assign this Lease
or sublease all of the Premises or mortgage, pledge, or hypothecate its
leasehold interest or grant any concession or license within the Premises (each
being a “Transfer”) and any attempt to do any of the foregoing shall be void and
of no effect. For purposes of this Paragraph 17, a transfer of fifty percent
(50%) or more of the ownership interests in Tenant shall be deemed a Transfer of
this Lease unless such ownership interests are publicly traded. Tenant shall
reimburse Landlord for all of Landlord’s reasonable out-of-pocket expenses in
connection with reviewing any Transfer. Upon Landlord’s receipt of Tenant’s
written notice of a desire to assign or sublet all of the Premises, Landlord
may, by giving written notice to Tenant within thirty (30) days after receipt of
Tenant’s notice, terminate this Lease, as of the date specified in Tenant’s
notice for the commencement of the proposed assignment or sublease and Landlord
may enter into a lease directly with the proposed assignee or subtenant or any
other party thereafter. Tenant acknowledges and agrees that Landlord may
withhold its consent to any proposed assignment or

 

PAGE 15—LEASE AGREEMENT



--------------------------------------------------------------------------------

subletting for any reasonable basis including, but not limited to: (a) Tenant is
in default of this Lease; (b) the assignee or subtenant is unwilling to assume
in writing all of Tenant’s obligations hereunder; (c) the assignee or subtenant
has a financial condition which is reasonably unsatisfactory to Landlord or
Landlord’s mortgagee; (d) the Premises will be used for different purposes than
those set forth in Section 3(a) or for a use requiring or generating Hazardous
Materials, or (e) the proposed assignee or subtenant or an affiliate thereof is
an existing tenant in the Property or is or has been in discussions with
Landlord regarding space within the Property. Notwithstanding the above, Tenant
may sublet a portion of the Premises upon at least ten (10) days written notice
to Landlord, including the identity and contact information for the subtenant.

(b) Notwithstanding any Transfer, Tenant and any guarantor or surety of Tenant’s
obligations under this Lease shall at all times remain fully responsible and
liable for the payment of the rent and for compliance with all of Tenant’s other
obligations under this Lease (regardless of whether Landlord’s approval has been
obtained for any such Transfer). In the event that the rent due and payable by a
sublessee or assignee (or a combination of the rental payable under such
sublease or assignment plus any bonus or other consideration therefor or
incident thereto) exceeds the rental payable under this Lease, then Tenant shall
be bound and obligated to pay Landlord as additional rent hereunder one-half
(1/2) of such excess rental and other excess consideration within ten (10) days
following receipt thereof by Tenant. If such Transfer is for less than all of
the Premises, such excess rental and other excess consideration shall be
calculated on a rentable square foot basis.

(c) If this Lease is assigned or if the Premises is subleased (whether in whole
or in part) or in the event of the mortgage, pledge, or hypothecation of
Tenant’s leasehold interest or grant of any concession or license within the
Premises or if the Premises be occupied in whole or in part by anyone other than
Tenant, then upon a default by Tenant hereunder Landlord may collect rent from
the assignee, sublessee, mortgagee, pledgee, party to whom the leasehold
interest was hypothecated, concessionee or licensee or other occupant and,
except to the extent set forth in the preceding subparagraph, apply the amount
collected to the next rent payable hereunder; and all such rentals collected by
Tenant shall be held in trust for Landlord and immediately forwarded to
Landlord. No such transaction or collection of rent or application thereof by
Landlord, however, shall be deemed a waiver of these provisions or a release of
Tenant from the further performance by Tenant of its covenants, duties, or
obligations hereunder. Any approved assignment or sublease shall be expressly
subject to the terms and conditions of this Lease. Landlord’s consent to any
Transfer shall not waive Landlord’s rights as to any subsequent Transfers.
Notwithstanding anything to the contrary contained in this Lease, if Tenant or
any proposed transferee claims that Landlord has unreasonably withheld or
delayed its consent under this Paragraph 17 or otherwise has breached or acted
unreasonably under this Paragraph 17, their sole remedies shall be a declaratory
judgment and an injunction for the relief sought without any monetary damages,
and Tenant hereby waives all other remedies, including, without limitation, any
right at law or equity to terminate this Lease, on its own behalf and, to the
extent permitted under all applicable laws, on behalf of the proposed
transferee.

18. Indemnification. Tenant agrees to indemnify, defend (with counsel reasonably
acceptable to Landlord) and hold harmless Landlord, and Landlord’s agents,
employees and contractors, from and against any and all claims, demands, losses,
liabilities, causes of action, suits, judgments, damages, costs and expenses
(including attorneys’ fees) (collectively, “Claims”), arising from any
occurrence in or about the Premises, the use and occupancy of the Premises, or
from any activity, work, or thing done, permitted or suffered by Tenant, its
agents, employees, contractors, shareholders, partners, invitees, subtenants or
assignees in or about the Premises or due to any other act or omission of
Tenant, its subtenants, assignees, invitees, employees, contractors and agents,
or from Tenant’s failure to perform its obligations under this Lease (other than
any loss arising from the sole or gross negligence of Landlord or its agents),
even though caused or alleged to be caused by the joint, comparative, or
concurrent

 

PAGE 16—LEASE AGREEMENT



--------------------------------------------------------------------------------

negligence or fault of Landlord or its agents, and even though any such claim,
cause of action, or suit is based upon or alleged to be based upon the strict
liability of Landlord or its agents. This indemnity provision is intended to
indemnify Landlord and its agents against the consequences of their own
negligence or fault as provided above when Landlord or its agents are jointly,
comparatively, or concurrently negligent with Tenant. This indemnity provision
shall survive termination or expiration of this Lease. The furnishing of
insurance required hereunder shall not be deemed to limit Tenant’s obligations
under this Paragraph 18. Landlord shall not be liable to Tenant, and Tenant
hereby waives all Claims against Landlord and the other indemnified parties, for
any damages arising from any act, omission or neglect of any other tenant in the
Property and in no event shall Landlord or any of the other indemnified parties
be liable for any injury or interruption to Tenant’s business or any loss of
income therefrom under any circumstances and neither Landlord nor any of the
other indemnified parties shall be liable for any indirect or consequential
losses or damages suffered by Tenant.

19. Inspection and Access. Landlord and its agents, representatives, and
contractors may enter the Premises at any reasonable time to inspect the
Premises and to make such repairs as may be required or permitted pursuant to
this Lease and for any other business purpose. Landlord and Landlord’s
representatives may enter the Premises during business hours, with timing to be
arranged at least twenty-four (24) hours in advance, for the purpose of showing
the Premises to prospective purchasers or, during the last year of the Lease
Term, to prospective tenants. During the last year of the Lease Term, Landlord
may erect a suitable sign on the Premises stating the Premises are available to
let or that the Property is available for sale. Landlord may grant easements,
make public dedications, designate common areas and create restrictions on or
about the Premises, provided that no such easement, dedication, designation or
restriction materially interferes with Tenant’s use or occupancy of the
Premises. At Landlord’s request, Tenant shall execute such instruments as may be
necessary for such easements, dedications or restrictions.

20. Quiet Enjoyment. If Tenant shall perform all of the covenants and agreements
herein required to be performed by Tenant, Tenant shall, subject to the terms of
this Lease, any ground lease, mortgage or deed of trust now or hereafter
encumbering the Premises and all matters of record, at all times during the
Lease Term, have peaceful and quiet enjoyment of the Premises against any person
claiming by, through or under Landlord, but not otherwise.

21. Surrender. No act by Landlord shall be an acceptance of a surrender of the
Premises, and no agreement to accept a surrender of the Premises shall be valid
unless it is in writing and signed by Landlord. Upon termination of the Lease
Term or earlier termination of Tenant’s right of possession, Tenant shall
surrender the Premises to Landlord in the same condition as received, broom
clean, ordinary wear and tear and casualty loss and condemnation covered by
Paragraphs 15 and 16 excepted. Any Trade Fixtures, Tenant Improvements and
property not so removed by Tenant as permitted or required herein shall be
deemed abandoned and may be stored, removed, and disposed of by Landlord at
Tenant’s expense, and Tenant waives all claims against Landlord for any damages
resulting from Landlord’s retention and disposition of such property. All
obligations of Tenant hereunder not fully performed as of the termination of the
Lease Term shall survive the termination of the Lease Term, including without
limitation, indemnity obligations, payment obligations with respect to Operating
Expenses and all obligations concerning the condition and repair of the
Premises.

22. Holding Over. If Tenant fails to vacate the Premises after the termination
of the Lease Term, Tenant shall be a tenant at will or at sufferance, and Tenant
shall pay, in addition to any other rent or other sums then due Landlord, a
daily base rental equal to 200% of the Base Rent in effect on the expiration or
termination date, computed on a monthly basis for each month or part thereof
during such holdover, even if Landlord consents to such holdover (which consent
shall be effective only if in writing). All other payments shall continue under
the terms of this Lease. Tenant shall also be liable for all Operating Expenses
incurred during such holdover period. In addition, Tenant shall be liable for
all

 

PAGE 17—LEASE AGREEMENT



--------------------------------------------------------------------------------

damages (including attorneys’ fees and expenses) of whatever type (including
consequential damages) incurred by Landlord as a result of such holding over. No
holding over by Tenant, whether with or without consent of Landlord, shall
operate to extend this Lease except as otherwise expressly provided, and this
Paragraph 22 shall not be construed as consent for Tenant to retain possession
of the Premises.

23. Events of Default. Each of the following events shall be an event of default
(“Event of Default”) by Tenant under this Lease:

(i) Tenant shall fail to pay any installment of Base Rent or any other payment
required herein when due, and such failure shall continue for a period of five
(5) days from the date such payment was due.

(ii) Tenant or any guarantor or surety of Tenant’s obligations hereunder shall
(A) make a general assignment for the benefit of creditors; (B) commence any
case, proceeding or other action seeking to have an order for relief entered on
its behalf as a debtor or to adjudicate it a bankrupt or insolvent, or seeking
reorganization, arrangement, adjustment, liquidation, dissolution or composition
of it or its debts or seeking appointment of a receiver, trustee, custodian or
other similar official for it or for all or of any substantial part of its
property (collectively a “proceeding for relief”); (C) become the subject of any
proceeding for relief which is not dismissed within sixty (60) days of its
filing or entry; or (D) be dissolved or otherwise fail to maintain its legal
existence (if Tenant, guarantor or surety is a corporation, partnership or other
entity).

(iii) Any insurance required to be maintained by Tenant pursuant to this Lease
shall be canceled or terminated or shall expire or shall be reduced or
materially changed, except, in each case, as permitted in this Lease.

(iv) Tenant shall fail to occupy or shall vacate the Premises or shall fail to
continuously operate its business at the Premises for the permitted use set
forth herein, whether or not Tenant is in monetary or other default under this
Lease.

(v) Tenant shall attempt or there shall occur any assignment, subleasing or
other transfer of Tenant’s interest in or with respect to this Lease except as
otherwise permitted in this Lease.

(vi) Tenant shall fail to discharge or bond over any lien placed upon the
Premises in violation of this Lease within thirty (30) days after any such lien
or encumbrance is filed against the Premises.

(vii) Tenant shall fail to execute any instrument of subordination or attornment
or any estoppel certificate within the time periods set forth in Paragraphs 27
and 29 respectively following Landlord’s request for the same.

(viii) Tenant shall breach any of the requirements of Paragraph 30 and such
failure shall continue for a period of five (5) days or more after notice from
Landlord to Tenant.

(ix) Tenant shall fail to comply with any provision of this Lease other than
those specifically referred to in this Paragraph 23, and except as otherwise
expressly provided herein, such default shall continue for more than thirty
(30) days after Landlord shall have given Tenant written notice of such default
(unless such performance will, due to the nature of the obligation, require a
period of time in excess of thirty (30) days, then after such time as is
reasonably necessary, provided that Tenant commences such cure within the 30-day
period and thereafter diligently prosecutes the cure to completion.).

 

PAGE 18—LEASE AGREEMENT



--------------------------------------------------------------------------------

Any notices to be provided by Landlord under this Paragraph 23 shall be in lieu
of, and not in addition to, any notice required under applicable Oregon law.

24. Landlord’s Remedies. Upon the occurrence of any default, Landlord shall have
the following rights and remedies, in addition to those allowed by law or in
equity, any one or more of which may be exercised or not exercised without
precluding the Landlord from exercising any other remedy provided in this Lease
or otherwise allowed by law or in equity:

(a) Termination of Lease. Landlord may terminate this Lease and Tenant’s right
to possession of the Premises. If Tenant has abandoned and vacated the Premises,
the mere entry of the Premises by Landlord in order to perform acts of
maintenance, cure defaults, preserve the Premises or to attempt to relet the
Premises, or the appointment of a receiver in order to protect the Landlord’s
interest under this Lease, shall not be deemed a termination of Tenant’s right
to possession or a termination of this Lease unless Landlord has notified Tenant
in writing that this Lease is terminated. Notification of any default described
in Section 23 of this Lease shall be in lieu of, and not in addition to, any
notice required under applicable Oregon law. If Landlord terminates this Lease
and Tenant’s right to possession of the Premises, Landlord may recover from
Tenant:

(i) The amount of unpaid rent which had been earned at the time of termination;
plus

(ii) The amount by which the unpaid rent which would have been earned after
termination until the time of award exceeds the amount of such rental loss that
Tenant proves could have been reasonably avoided; plus

(iii) The amount by which the unpaid rent for the balance of the Term after the
time of the award exceeds the amount of such rental loss that Tenant proves
could be reasonably avoided; plus

(iv) Any other amounts necessary to compensate the Landlord for all of the
detriment proximately caused by Tenant’s failure to perform its obligations
under this Lease or which in the ordinary course of things would be likely to
result therefrom, including any legal expenses, brokers commissions or finders
fees (in connection with reletting the Premises and the pro rata portion of any
leasing commission paid by Landlord in connection with this Lease which is
applicable to the portion of the Term, including option periods, which is
unexpired as of the date on which this Lease terminated), the costs of repairs,
cleanup, refurbishing, removal and storage or disposal of Tenant’s personal
property, equipment, fixtures and anything else that Tenant is required under
this Lease to remove but does not remove (including those alterations which
Tenant is required to remove pursuant to an election by Landlord and Landlord
actually removes whether notice to remove shall be delivered to Tenant), and any
costs for alterations, additions and renovations incurred by Landlord in
regaining possession of and reletting (or attempting to relet) the Premises.
Tenant shall also reimburse Landlord for the pro rata portion of TI Allowance
paid by Landlord to install Tenant Improvements on the Premises which is
applicable to that portion of the Term including any terminated option periods
which is unexpired as of the date on which this Lease terminated, discounted to
present value.

All computations of the “worth at the time of the award” of amounts recoverable
by Landlord under (i) and (ii) hereof shall be computed by allowing interest at
the maximum lawful contract rate per annum. The “worth at the time of the award”
recoverable by Landlord under (iii) and the

 

PAGE 19—LEASE AGREEMENT



--------------------------------------------------------------------------------

discount rate for purposes of determining any amounts recoverable under (iv), if
applicable, shall be computed by discounting the amount recoverable by Landlord
at the discount rate of the Federal Reserve Bank, San Francisco, California, at
the time of the award plus one percent (1%).

Upon termination of this Lease, whether by lapse of time or otherwise, Tenant
shall immediately vacate the Premises and deliver possession to Landlord, and
Landlord shall have the right to re-enter the Premises.

(b) Lease to Remain in Effect. Notwithstanding Landlord’s right to terminate
this Lease, Landlord may, at its option, even though Tenant has breached this
Lease and abandoned the Premises, continue this Lease in full force and effect
and not terminate Tenant’s right to possession, and enforce all of Landlord’s
rights and remedies under this Lease. In such event, Landlord may continue the
Lease in effect after Tenant’s breach and abandonment and recover rent as it
becomes due. Further, in such event Landlord shall be entitled to recover from
Tenant all costs of maintenance and preservation of the Premises, and all costs,
including attorneys’ fees and receivers’ fees, incurred in connection with
appointment of and performance by a receiver to protect the Premises and
Landlord’s interest under this Lease. Neither re-entry or taking possession of
the Premises by Landlord nor service of any notice permitted or required under
applicable Oregon law shall be construed as an election to terminate this Lease
unless a notice (signed by a duly authorized representative of Landlord) of
intention to terminate this Lease is given to Tenant.

(c) All Sums Collectible as Rent. All sums due and owing to Landlord by Tenant
under this Lease shall be collectible by Landlord as rent.

(d) No Surrender. No act or omission by Landlord or its agents during the Term
shall be an acceptance of a surrender of the Premises, and no agreement to
accept a surrender of the Premises shall be valid unless made in writing and
signed by a duly authorized representative of Landlord. Landlord shall be
entitled to a restraining order or injunction to prevent Tenant from defaulting
under any of its obligations other than the payment of rent or other sums due
hereunder.

(e) Effect of Termination. Neither the termination of this Lease nor the
exercise of any remedy under this Lease or otherwise available at law or in
equity shall affect Landlord’s right of indemnification set forth in this Lease
or otherwise available at law or in equity for any act or omission of Tenant,
and all rights to indemnification and other obligations of Tenant intended to be
performed after termination of this Lease shall survive termination of this
Lease.

25. Tenant’s Remedies/Limitation of Liability. Landlord shall not be in default
hereunder unless Landlord fails to perform any of its obligations hereunder
within thirty (30) days after written notice from Tenant specifying such failure
(unless such performance will, due to the nature of the obligation, require a
period of time in excess of thirty (30) days, then after such period of time as
is reasonably necessary). All obligations of Landlord hereunder shall be
construed as covenants, not conditions; and Tenant may not terminate this Lease
for breach of Landlord’s obligations hereunder. Tenant hereby waives the benefit
of any laws granting it the right to perform Landlord’s obligations or the right
to terminate this Lease or withhold rent on account of any Landlord default. All
obligations of Landlord under this Lease will be binding upon Landlord only
during the period of its ownership of the Premises and not thereafter. The term
“Landlord” in this Lease shall mean only the owner, for the time being of the
Premises, and in the event of the transfer by such owner of its interest in the
Premises, such owner shall thereupon be released and discharged from all
obligations of Landlord thereafter accruing, but such obligations shall be
binding during the Lease Term upon each new owner for the duration of such
owner’s ownership. Any liability of Landlord under this Lease or arising out of
the relationship between Landlord and Tenant shall be limited solely to
Landlord’s equity interest in the Building, and in

 

PAGE 20—LEASE AGREEMENT



--------------------------------------------------------------------------------

no event shall any personal liability be asserted against Landlord, its
partners, shareholders, members, directors, employees or agents in connection
with this Lease nor shall any recourse be had to any other property or assets of
Landlord.

26. Waiver of Jury Trial. TENANT AND LANDLORD WAIVE ANY RIGHT TO TRIAL BY JURY
OR TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN
CONTRACT, TORT, OR OTHERWISE, BETWEEN LANDLORD AND TENANT ARISING OUT OF THIS
LEASE OR ANY OTHER INSTRUMENT, DOCUMENT, OR AGREEMENT EXECUTED OR DELIVERED IN
CONNECTION HEREWITH OR THE TRANSACTIONS RELATED HERETO.

27. Subordination.

(a) This Lease and Tenant’s interest and rights hereunder are and shall be
subject and subordinate at all times to the lien of any deed of trust or
mortgage or any ground lease, now existing or hereafter created on or against
the Property or the Premises, and all amendments, restatements, renewals,
modifications, consolidations, refinancing, assignments and extensions thereof,
without the necessity of any further instrument or act on the part of Tenant.
Tenant shall comply with the ground lease for the Property between Landlord and
the City of Corvallis, as amended. Tenant agrees, at the election of the holder
of any such mortgage, to attorn to any such holder. The provisions of this
Paragraph 27 shall be self-operative and no further instrument shall be required
to effect such subordination or attornment; however, Tenant agrees to execute,
acknowledge and deliver such instruments, confirming such subordination and such
instruments of attornment as shall be requested by any such holder within ten
(10) days of such request. Tenant’s obligation to furnish each such instrument
requested hereunder in the time period provided is a material inducement for
Landlord’s execution of this Lease. Tenant hereby appoints Landlord attorney in
fact for Tenant irrevocably (such power of attorney being coupled with an
interest) to execute, acknowledge and deliver any such instrument and
instruments for and in the name of the Tenant and to cause any such instrument
to be recorded.

(b) Notwithstanding the foregoing, any such holder may at any time subordinate
its mortgage to this Lease, without Tenant’s consent, by notice in writing to
Tenant, and thereupon this Lease shall be deemed prior to such mortgage without
regard to their respective dates of execution, delivery or recording and in that
event such holder shall have the same rights with respect to this Lease as
though this Lease had been executed prior to the execution, delivery and
recording of such mortgage and had been assigned to such holder. The term
“mortgage” whenever used in this Lease shall be deemed to include deeds of
trust, security assignments and any other encumbrances, and any reference to the
“holder” of a mortgage shall be deemed to include the beneficiary under a deed
of trust.

(c) Tenant shall not seek to enforce any remedy it may have for any default on
the part of Landlord without first giving written notice by certified mail,
return receipt requested, specifying the default in reasonable detail to any
mortgage holder whose address has been given to Tenant, and affording such
mortgage holder a reasonable opportunity to perform Landlord’s obligations
hereunder. Notwithstanding any such attornment or subordination of a mortgage to
this Lease, the holder of any mortgage shall not be liable for any acts of any
previous landlord, shall not be obligated to install any tenant improvements,
and shall not be bound by any amendment to which it did not consent in writing
nor any payment of rent made more than one month in advance.

(d) If requested by Tenant, Landlord shall request that any holder of mortgage
against the Property provide a nondisturbance agreement to Tenant that provides
that so long as Tenant is not in default of this Lease, the holder will not
terminate the Lease.

 

PAGE 21—LEASE AGREEMENT



--------------------------------------------------------------------------------

(e) Landlord agrees that it will not unreasonably withhold consent to execution
of a commercially reasonable subordination, nondisturbance, attornment,
estoppel, access or other agreement as requested from time to time by a lender
of Tenant or an affiliate of Tenant for the benefit of a lender in securing
lender’s interest in or access to any collateral securing a loan made by such
lender, including but not limited to equipment installed on the Premises.
Additionally, Landlord agrees that any equipment installed in but not affixed to
the Premises shall be personal property of Tenant and shall not become fixtures
and Landlord shall have no Interest in the same.

28. Mechanic’s Liens. Tenant has no express or implied authority to create or
place any lien or encumbrance of any kind upon, or in any manner to bind the
interest of Landlord or Tenant in, the Premises or to charge the rentals payable
hereunder for any claim in favor of any person dealing with Tenant, including
those who may furnish materials or perform labor for any construction or
repairs. Tenant covenants and agrees that it will pay or cause to be paid all
sums legally due and payable by it on account of any labor performed or
materials furnished in connection with any work performed on the Premises and
that it will save and hold Landlord harmless from all loss, cost or expense
based on or arising out of asserted claims or liens against the leasehold estate
or against the interest of Landlord in the Premises or under this Lease. Tenant
shall give Landlord immediate written notice of the placing of any lien or
encumbrance against the Premises and cause such lien or encumbrance to be
discharged within thirty (30) days of the filing or recording thereof; provided,
however, Tenant may contest such liens or encumbrances as long as such contest
prevents foreclosure of the lien or encumbrance and Tenant causes such lien or
encumbrance to be bonded or insured over in a manner satisfactory to Landlord
within such thirty (30) day period.

29. Estoppel Certificates. Tenant agrees, from time to time, within ten
(10) days after request of Landlord, to execute and deliver to Landlord, or
Landlord’s designee, any estoppel certificate requested by Landlord, stating
that this Lease is in full force and effect, the date to which rent has been
paid, that Landlord is not in default hereunder (or specifying in detail the
nature of Landlord’s default), the termination date of this Lease and such other
matters pertaining to this Lease as may be requested by Landlord. Tenant’s
obligation to furnish each estoppel certificate in a timely fashion is a
material inducement for Landlord’s execution of this Lease No cure or grace
period provided in this Lease shall apply to Tenant’s obligation to timely
deliver an estoppel certificate. Tenant hereby irrevocably appoints Landlord as
its attorney in fact to execute on its behalf and in its name any such estoppel
certificate if Tenant fails to execute and deliver the estoppel certificate
within ten (10) days after Landlord’s written request thereof.

30. Environmental Requirements.

(a) Tenant will conduct its operations in strict compliance with all applicable
Environmental Requirements, as defined in (b). Tenant has fully and accurately
completed Landlord’s Pre-Leasing Environmental Exposure Questionnaire
(“Environmental Questionnaire”) attached hereto as Exhibit D incorporated herein
by reference. Tenant shall complete and certify to disclosure statements as
requested by Landlord from time to time relating to Tenant’s transportation,
storage, use, generation, manufacture, or release of Hazardous Materials on the
Premises, and Tenant shall promptly deliver to Landlord a copy of any notice of
violation relating to the Premises or Property of any Environmental Requirement.
A copy of Tenant’s application to the Oregon Department of Environmental Quality
(“DEQ”) is attached as Exhibit F, together with any DEQ amendments,
modifications or approvals.

(b) The term “Environmental Requirements” means all applicable present and
future statutes, regulations, ordinances, rules, codes, judgments, permits,
authorizations, orders, policies or other similar requirements of any
governmental authority, agency or court regulating or relating to health,
safety, or environmental conditions on, under, or about the Premises or the

 

PAGE 22—LEASE AGREEMENT



--------------------------------------------------------------------------------

environment, including without limitation, the following: the Comprehensive
Environmental Response, Compensation and Liability Act; the Resource
Conservation and Recovery Act; the Clean Air Act; the Clean Water Act; the Toxic
Substances Control Act and all state and local counterparts thereto, and any
common or civil law obligations including, without limitation, nuisance or
trespass, and any other requirements of Paragraphs 3 and 31 of this Lease. The
term “Hazardous Materials” means and includes any substance, material, waste,
pollutant, or contaminant that is or could be regulated under any Environmental
Requirement or that may adversely affect human health or the environment,
including, without limitation, any solid or hazardous waste, hazardous
substance, asbestos, petroleum (including crude oil or any fraction thereof,
natural gas, synthetic gas, polychlorinated biphenyls (PCBs), and radioactive
material). For purposes of Environmental Requirements, to the extent authorized
by law, Tenant is and shall be deemed to be the responsible party, including
without limitation, the “owner” and “operator” of Tenant’s “facility” and the
“owner” of all Hazardous Materials brought on the Premises by Tenant, its
agents, employees, contractors or invitees, and the wastes, by-products, or
residues generated, resulting, or produced therefrom.

(c) Tenant, at its sole cost and expense, shall remove all Hazardous Materials
stored, disposed of or otherwise released by Tenant, its assignees, subtenants,
agents, employees, contractors or invitees onto or from the Premises or
Property, in a manner and to a level satisfactory to Landlord in its sole
discretion, but in no event to a level and in a manner less than that which
complies with all Environmental Requirements and does not limit any future uses
of the Premises or Property or require the recording of any deed restriction or
notice regarding the Premises or Property. Tenant shall perform such work at any
time during the period of the Lease upon written request by Landlord or, in the
absence of a specific request by Landlord, before Tenant’s right to possession
of the Premises terminates or expires. If Tenant fails to perform such work
within the time period specified by Landlord or before Tenant’s right to
possession terminates or expires (whichever is earlier), Landlord may at its
discretion, and without waiving any other remedy available under this Lease or
at law or equity (including without limitation an action to compel Tenant to
perform such work), perform such work at Tenant’s cost. Tenant shall pay all
costs incurred by Landlord in performing such work within ten (10) days after
Landlord’s request therefor. Such work performed by Landlord is on behalf of
Tenant and Tenant remains the owner, generator, operator, transporter, and/or
arranger of the Hazardous Materials for purposes of Environmental Requirements.
Tenant agrees not to enter into any agreement with any person, including without
limitation any governmental authority, regarding the removal of Hazardous
Materials that have been disposed of or otherwise released onto or from the
Premises without the written approval of the Landlord.

(d) Tenant shall indemnify, defend, and hold Landlord harmless from and against
any and all losses (including, without limitation, diminution in value of the
Premises or the Property and loss of rental income from the Property), claims,
demands, actions, suits, damages (including, without limitation, punitive
damages), expenses (including, without limitation, remediation, removal, repair,
corrective action, or cleanup expenses), and costs (including, without
limitation, actual attorneys’ fees, consultant fees or expert fees and
including, without limitation, removal or management of any asbestos brought
into the Premises or disturbed in breach of the requirements of this
Paragraph 30, regardless of whether such removal or management is required by
law) which are brought or recoverable against, or suffered or incurred by
Landlord as a result of any release of Hazardous Materials or any breach of the
requirements under this Paragraph 30 by Tenant, its agents, employees,
contractors, subtenants, assignees or invitees, regardless of whether Tenant had
knowledge of such noncompliance. The obligations of Tenant under this
Paragraph 30 shall survive any termination of this Lease.

(e) Landlord shall have access to, and a right to perform inspections and tests
of, the Premises to determine Tenant’s compliance with Environmental
Requirements, its obligations under this Paragraph 30, or the environmental
condition of the Premises. Access shall be granted to

 

PAGE 23—LEASE AGREEMENT



--------------------------------------------------------------------------------

Landlord upon Landlord’s prior notice to Tenant and at such times so as to
minimize, so far as may be reasonable under the circumstances, any disturbance
to Tenant’s operations. Such inspections and tests shall be conducted at
Landlord’s expense, unless such inspections or tests reveal that Tenant has not
complied with any Environmental Requirement, in which case Tenant shall
reimburse Landlord for the reasonable cost of such inspection and tests.
Landlord’s receipt of or satisfaction with any environmental assessment in no
way waives any rights that Landlord holds against Tenant. Tenant shall promptly
notify Landlord of any communication or report that Tenant makes to any
governmental authority regarding any possible violation of Environmental
Requirements or release or threat of release of any Hazardous Materials onto or
from the Premises. Tenant shall, within five (5) days of receipt thereof,
provide Landlord with a copy of any documents or correspondence received from
any governmental agency or other party relating to a possible violation of
Environmental Requirements or claim or liability associated with the release or
threat of release of any Hazardous Materials onto or from the Premises.

(f) In addition to all other rights and remedies available to Landlord under
this Lease or otherwise, Landlord may, in the event of a breach of the
requirements of this Paragraph 30 that is not cured within thirty (30) days
following notice of such breach by Landlord, require Tenant to provide financial
assurance (such as insurance, escrow of funds or third party guarantee) in an
amount and form satisfactory to Landlord. The requirements of this Paragraph 30
are in addition to and not in lieu of any other provision in the Lease.

31. Rules and Regulations. Tenant shall, at all times during the Lease Term and
any extension thereof, comply with all reasonable rules and regulations at any
time or from time to time established by Landlord covering use of the Premises
and the Property. The current rules and regulations are attached hereto. In the
event of any conflict between said rules and regulations and other provisions of
this Lease, the other terms and provisions of this Lease shall control. Landlord
shall not have any liability or obligation for the breach of any rules or
regulations by other tenants in the Property.

32. Security Service. Tenant acknowledges and agrees that, while Landlord may
(but shall not be obligated to) patrol the Property, Landlord is not providing
any security services with respect to the Premises and that Landlord shall not
be liable to Tenant for, and Tenant waives any claim against Landlord with
respect to, any loss by theft or any other damage suffered or incurred by Tenant
in connection with any unauthorized entry into the Premises or any other breach
of security with respect to the Premises.

33. Force Majeure. Landlord shall not be held responsible for delays in the
performance of its obligations hereunder when caused by strikes, lockouts, labor
disputes, acts of God, inability to obtain labor or materials or reasonable
substitutes therefor, governmental restrictions, governmental regulations,
governmental controls, delay in issuance of permits, enemy or hostile
governmental action, civil commotion, fire or other casualty, and other causes
beyond the reasonable control of Landlord (“Force Majeure”).

34. Entire Agreement. This Lease constitutes the complete and entire agreement
of Landlord and Tenant with respect to the subject matter hereof. No
representations, inducements, promises or agreements, oral or written, have been
made by Landlord or Tenant, or anyone acting on behalf of Landlord or Tenant,
which are not contained herein, and any prior agreements, promises,
negotiations, or representations are superseded by this Lease. This Lease may
not be amended except by an instrument in writing signed by both parties hereto.

35. Severability. If any clause or provision of this Lease is illegal, invalid
or unenforceable under present or future laws, then and in that event, it is the
intention of the parties hereto that the remainder of this Lease shall not be
affected thereby. It is also the intention of the parties to this

 

PAGE 24—LEASE AGREEMENT



--------------------------------------------------------------------------------

Lease that in lieu of each clause or provision of this Lease that is illegal,
invalid or unenforceable, there be added, as a part of this Lease, a clause or
provision as similar in terms to such illegal, invalid or unenforceable clause
or provision as may be possible and be legal, valid and enforceable.

36. Brokers. Tenant represents and warrants that it has dealt with no broker,
agent or other person in connection with this transaction and that no broker,
agent or other person brought about this transaction, other than the broker, if
any, set forth on the first page of this Lease, and Tenant agrees to indemnify
and hold Landlord harmless from and against any claims by any other broker,
agent or other person claiming a commission or other form of compensation by
virtue of having dealt with Tenant with regard to this leasing transaction.

37. Miscellaneous.

(a) Any payments or charges due from Tenant to Landlord hereunder shall be
considered rent for all purposes of this Lease.

(b) If and when included within the term “Tenant,” as used in this instrument,
there is more than one person, firm or corporation, each shall be jointly and
severally liable for the obligations of Tenant.

(c) All notices required or permitted to be given under this Lease shall be in
writing and shall be sent by registered or certified mail, return receipt
requested, or by a reputable national overnight courier service, postage
prepaid, or by hand delivery and, if to Tenant, addressed to Tenant at the
address for Tenant noted on the first page of this Lease, and if to Landlord,
addressed to Landlord at 3450 Monte Villa Parkway, Bothell, Washington 98021,
Attn: Vice President, Finance. Either party may by notice given aforesaid change
its address for all subsequent notices. Except where otherwise expressly
provided to the contrary, notice shall be deemed given upon delivery.

(d) Except as otherwise expressly provided in this Lease or as otherwise
required by law, Landlord retains the absolute right to withhold any consent or
approval.

(e) At Landlord’s request from time to time Tenant shall furnish Landlord with
true and complete copies of its most recent annual and quarterly financial
statements prepared by Tenant or Tenant’s accountants and any other financial
information or summaries that Tenant typically provides to its lenders or
shareholders. Should Tenant have an annual audit by an independent certified
public accountant, Tenant shall provide a copy of such statement within ninety
(90) days after the end of Tenant’s fiscal year. Landlord shall hold such
financial statements and information in confidence, and shall not disclose the
same except: (i) to Landlord’s lenders or potential lenders, (ii) to potential
purchasers of all or a portion of the Property, (iii) to attorneys, accountants,
consultants or other advisors, (iv) otherwise as reasonably necessary for the
operation of the Property or administration of Landlord’s business or (v) if
disclosure is required by any judicial or administrative order or ruling.

(f) This Lease shall not be filed by or on behalf of Tenant in any public
record; provided, however, that either party may file a copy of this lease in
order to comply with the rules and regulations promulgated by the U.S.
Securities and Exchange Commission. Landlord may prepare and file, and upon
request by Tenant, the parties will execute a memorandum of the Option rights
set forth in Section 40 below.

(g) Each party acknowledges that it has had the opportunity to consult counsel
with respect to this Lease, and therefore, the normal rule of construction to
the effect that any ambiguities are to be resolved against the drafting party
shall not be employed in the interpretation of this Lease or any exhibits or
amendments hereto.

 

PAGE 25—LEASE AGREEMENT



--------------------------------------------------------------------------------

(h) The submission by Landlord to Tenant of this Lease shall have no binding
force or effect, shall not constitute an option for the leasing of the Premises,
nor confer any right or impose any obligations upon either party until execution
of this Lease by both parties.

(i) Words of any gender used in this Lease shall be held and construed to
include any other gender, and words in the singular number shall be held to
include the plural, unless the context otherwise requires. The captions inserted
in this Lease are for convenience only and in no way define, limit or otherwise
describe the scope or intent of this Lease, or any provision hereof, or in any
way affect the interpretation of this Lease.

(j) Any amount not paid by Tenant within five (5) days after its due date in
accordance with the terms of this Lease shall bear interest from such due date
until paid in full at the lesser of the highest rate permitted by applicable law
or fifteen percent (15%) per year. It is expressly the intent of Landlord and
Tenant at all times to comply with applicable law governing the maximum rate or
amount of any interest payable on or in connection with this Lease. If
applicable law is ever judicially interpreted so as to render usurious any
interest called for under this Lease, or contracted for, charged, taken,
reserved, or received with respect to this Lease, then it is Landlord’s and
Tenant’s express intent that all excess amounts theretofore collected by
Landlord be credited on the applicable obligation (or, if the obligation has
been or would thereby be paid in full, refunded to Tenant), and the provisions
of this Lease immediately shall be deemed reformed and the amounts thereafter
collectible hereunder reduced, without the necessity of the execution of any new
document, so as to comply with the applicable law, but so as to permit the
recovery of the fullest amount otherwise called for hereunder.

(k) Construction and interpretation of this Lease shall be governed by the laws
of the state of Oregon, excluding any principles of conflicts of laws.

(l) Time is of the essence as to the performance of Tenant’s obligations under
this Lease.

(m) All exhibits and addenda attached hereto are hereby incorporated into this
Lease and made a part hereof. In the event of any conflict between such exhibits
or addenda (other than the rules and regulations) and the terms of this Lease,
such exhibits or addenda shall control. In the event of a conflict between the
rules and regulations attached hereto and the terms of this Lease, the terms of
this Lease shall control.

(n) If either party should prevail in any litigation instituted by or against
the other related to this Lease, the prevailing party, as determined by the
court, shall receive from the non-prevailing party all costs and reasonable
attorneys’ fees (payable at standard hourly rates) incurred in such litigation,
including costs on appeal, as determined by the court.

38. Limitation of Liability of Landlord’s Partners, and Others. Tenant agrees
that any obligation or liability whatsoever of Landlord which may arise at any
time under this Lease, or any obligation or liability which may be incurred by
Landlord pursuant to any other instrument, transaction, or undertaking
contemplated hereby, shall not be personally binding upon, nor shall resort for
the enforcement thereof be had to the property of the constituent partners of
Landlord or any of their respective directors, officers, representatives,
employees or agents, regardless of whether such obligation or liability is in
the nature of contract, tort, or otherwise.

 

PAGE 26—LEASE AGREEMENT



--------------------------------------------------------------------------------

39. Easements; CC&R’s. Landlord reserves to itself the right, from time to time,
to grant such easements, rights and dedications that Landlord deems necessary or
desirable, and to cause the recordation of parcel maps, easement agreements and
covenants, conditions and restrictions, so long as such easements, rights,
dedications, maps and covenants, conditions and restrictions do not unreasonably
interfere with the permitted use of the Premises by Tenant. Tenant shall sign
any of the aforementioned documents upon request of Landlord and failure to do
so shall constitute a material breach of this Lease.

40. Option to Purchase; Rights of First Refusal.

(a) Option to Purchase. Provided no uncured default by Tenant of any of the
provisions or covenants of this Lease exists at the time the right afforded
Tenant would otherwise arise, Tenant shall be afforded an option to purchase the
Building and Landlord’s interest in the Ground Lease for the Property (the
“Option Property”) during the Term of this Lease (the “Option”) on the terms set
forth in this paragraph. The Option Price for the Option Property shall be Two
Million Dollars ($2,000,000.00) until February 28, 2015 and shall increase by
One Hundred Thousand Dollars ($100,000.00) on March 1, 2015 and shall increase
an additional One Hundred Thousand Dollars ($100,000.00) on March 1, 2016
through the remainder of the initial Lease Term. In the event that Tenant
exercises its option to extend the Lease Term as provided in Paragraph 41 below,
the Option Price for the Option Property shall increase an additional One
Hundred Thousand Dollars ($100,000.00) on the first day of the extension term.
Tenant shall provide Landlord ninety (90) days written notice of its exercise of
the Option, together with an earnest money deposit of $20,000.00 (the “Option
Deposit”). Tenant shall have sixty (60) days from the date of Landlord’s receipt
of the Option Notice and Option Deposit to conduct such studies, tests and
investigations of the Option Property as Tenant shall deem necessary, in its
exclusive discretion, to determine the suitability of the Option Property for
Tenant’s anticipated use. With respect to any inspection or testing that is
invasive or involves removing or demolishing any portion of the Option Property
or disturbing any portion of the Option Property leased to a third party, Tenant
must first submit to Landlord a written plan for entering the spaces of such
third parties and for any such invasive testing which shall include a plan to
deal with any hazardous materials that may be encountered during such testing,
and Tenant may not proceed with any such invasive testing unless Landlord has
approved of Tenant’s plan in writing (which approval may be withheld by Landlord
in its sole discretion). Tenant shall conduct any such invasive testing in
strict accordance with the plan approved by Landlord. Tenant shall protect,
defend, indemnify, and hold Landlord and Landlord’s agents and employees
harmless for, from and against any claims, liabilities, damages, liens,
attorneys’ fees, penalties, demands, causes of actions and suits of any nature
whatsoever arising out of the inspection of and/or entry onto the Option
Property by Tenant, its agents, employees or contractors. This indemnity
includes an obligation of Tenant to reimburse Landlord for any and all damage
Tenant may cause to the Option Property in connection with Tenant’s inspection
and this indemnity shall survive the closing or termination of this Lease. At
any time during said sixty (60) day period, Tenant may terminate its Option to
purchase by written notice thereof to Landlord, in which event the Option
Deposit shall be returned to Tenant, and the Option shall be extinguished. In
the event Tenant does not terminate the Option within said sixty (60) day
period, the Option Deposit shall be non-refundable, and the closing of the sale
of the Option Property shall occur within thirty (30) days after the date Tenant
has waived (or is deemed to have waived) Tenant’s right to terminate such option
due to Tenant’s diligence review of the Option Property. It shall be a condition
to closing that the City of Corvallis and Lender, if required by Lender’s loan
documents, approve of the assignment of the Ground Lease to Tenant at closing.
At closing, the Option Price shall be paid to Landlord in immediately available
funds at Closing, with a credit for the Option Deposit Amount. The Option
Property shall be conveyed by Landlord to Tenant AS IS, where is and with all
faults by a special warranty deed free and clear of all monetary encumbrances
other than taxes and assessments and any amounts payable under the CC&Rs, the
Ground Lease and similar agreements. Landlord shall also assign to Tenant its
interest in the Ground Lease and any warranties then still in effect pertaining
to the Option Property. Landlord shall pay the cost of an owner’s standard
policy of title insurance. Tenant

 

PAGE 27—LEASE AGREEMENT



--------------------------------------------------------------------------------

shall pay all recording costs. All escrow costs shall be shared equally by
Landlord and Tenant. Should Tenant fail to exercise its Option as provided
herein, the option privilege shall be extinguished. Should Tenant exercise its
option, but fail to close the purchase of the Option Property through no fault
of Landlord, Landlord shall be entitled to keep the Option Deposit.

(b) Right of First Refusal to Purchase. If, during the Term, Landlord receives a
bona fide offer for sale of the Option Property that Landlord finds acceptable
(the “Offer”), Landlord shall provide a copy of such offer to Tenant (the “First
Refusal Notice”). Tenant shall have ten (10) business days after receipt of the
First Refusal Notice in which to either match the terms and conditions of the
Offer in writing (the “ROFR”) or to exercise its Option above. If Tenant matches
the Offer, Tenant shall proceed to closing upon the terms and conditions in the
Offer. If Tenant instead exercises its Option, the sale shall proceed to closing
on the terms and conditions set forth in Paragraph 40(a) above. If Tenant does
not either match the Offer or exercise its option within the 10-business day
period and Landlord completes the sale in accordance with the Offer, Tenant’s
Option and First Refusal rights in this Paragraph 40 shall terminate and be of
no further force and effect.

(c) Right of First Refusal to Lease. If at any time during the Term, Landlord
receives a bona fide offer to lease (the “Lease Offer”) the adjacent 10,973
rentable square feet located adjacent to the Premises (the “Adjacent Premises”),
Landlord shall provide written notice of the terms of such Lease Offer (the
“Lease Offer Notice”) to Tenant. Tenant may elect to lease the Adjacent Premises
upon the terms and conditions set forth in the Lease Offer by providing written
notice to Landlord within ten (10) business days after receipt of the Lease
Offer Notice. The parties shall thereafter execute an amendment to the Lease
incorporating the Adjacent Premises into the Premises on the terms set forth in
the Lease Offer. Landlord shall not be required to extend the term of this Lease
due to the Lease Offer terms, but may elect to do so. In the event Tenant does
not exercise its rights to lease the Adjacent Premises within the 10-business
day period, Landlord may lease the Adjacent Premises to the party who submitted
the Lease Offer, provided that Landlord shall not allow the Adjacent Premises to
be used for purposes that would substantially interfere with Tenant’s use of the
Premises for the manufacturing of semiconductors.

(d) For purposes of this Paragraph 40, the Option, ROFR and Right to Lease shall
be collectively referred to as the “Option Rights” and individually as an
“Option Right”. Tenant shall have no right to exercise an Option Right,
notwithstanding any provision hereof to the contrary, (a) during the time
commencing from the date Landlord gives to Tenant a notice of default pursuant
to this Lease and continuing until the noncompliance alleged in said notice of
default is cured, or (b) during the period of time commencing on the day after a
monetary obligation to Landlord is due from Tenant and unpaid (without any
necessity for notice thereof to Tenant) and continuing until the obligation is
paid, or (c) if Landlord has given to Tenant one or more notices of default
under this Lease, whether or not the defaults are cured, or Tenant has been late
on three or more occasions in the payment of a monetary obligation to Landlord
(without any necessity for notice thereof to Tenant), during the 12 month period
of time immediately prior to the time that Tenant attempts to exercise the
Option Right, or (d) if Tenant has committed any non-curable breach, or is
otherwise in default of any of the terms, covenants or conditions of this Lease.

(e) The period of time within which an Option Right may be exercised shall not
be extended or enlarged by reason of Tenant’s inability to exercise the Option
Right because of the provisions of Paragraph 40(d) above.

(f) All Option Rights of Tenant under this Paragraph 40 shall terminate and be
of no further force or effect, notwithstanding Tenant’s due and timely exercise
of an Option Right, if, after such exercise, (i) Tenant fails to pay to Landlord
a monetary obligation of Tenant for a period of five

 

PAGE 28—LEASE AGREEMENT



--------------------------------------------------------------------------------

(5) days after such obligation becomes due (without any necessity of Landlord to
give notice thereof to Tenant), or (ii) Tenant fails to commence to cure any
other default under this Lease within ten (10) days after the date that Landlord
gives notice to Tenant of such default and/or Tenant fails thereafter to
diligently prosecute said cure to completion within thirty (30) days after the
date of such notice, or (iii) Landlord gives to Tenant one (1) or more notices
of default under this Lease, or Tenant is late on one (1) or more occasions in
the payment of a monetary obligation to Landlord (without any necessity of
notice thereof to Tenant), whether or not the defaults are cured, or (iv) Tenant
has committed any incurable breach, or is otherwise in default of any of the
terms, covenants and conditions of this Leases.

41. Option to Extend. Provided no uncured default by Tenant of any of the
provisions or covenants of this Lease exists, Tenant shall have the option to
extend this Lease for an additional twelve (12) month period by written notice
to Landlord, given not less than twelve (12) months prior to the last day of the
then expiring term of the Lease. Giving of such notice shall be sufficient to
make the Lease binding for the extension term without further act of the
parties. The terms and conditions of the Lease for the extension term shall be
identical with the original term, except for the Monthly Base Rent and there
shall be no further options to renew. The Monthly Base Rent for the extension
term is set forth in the Basic Lease Provisions.

(Signature page follows)

 

PAGE 29—LEASE AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease as of the day
and year first above written.

 

TENANT:

PERPETUA POWER SOURCE TECHNOLOGIES, INC.,

an Oregon corporation

By:  

/s/ Nicholas Fowler

Its:  

CEO

LANDLORD:

AVI BIOPHARMA, INC.,

an Oregon corporation

By:  

/s/ Christopher Garabedian

Its:  

Chief Executive Officer

 

PAGE 30—LEASE AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT A

Legal Description of Property

Beginning at a point on the north right of way of SW Airport Ave., a 60’ right
of way, said point being N 50°05’36”E, 1879.06 feet from the southeast corner of
the Alfred Rhinehart Donation Land Claim No. 73, in Township 12 South, Range 5
West, Willamette Meridian, Benton County, Oregon; thence N 00°05’00”E, 320.00
feet; thence WEST, 270.00 feet; thence N 00°05’38”E, 631.00 feet; thence N
89°59’00”E, 270.53 feet; thence S 00°05’00”W, 354.50 feet; thence N 89°59’00”E,
431.73 feet to a point on the west right of way of SW Plumley Street, a 70 foot
right of way; thence along said west right of way S 00°05’00”W, 7.16 feet;
thence S 05°19’30”W 290.32 feet; thence SOUTH, 299.80 feet to the north right of
way of said SW Airport Ave.; thence WEST, 406.12 feet to the point beginning.
Containing 9.57 acres more or less.

 

PAGE 31—LEASE AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT B

Floor Plan

[Attached]



--------------------------------------------------------------------------------

 

LOGO [g252735ex10_42pg33a.jpg]



--------------------------------------------------------------------------------

EXHIBIT C

List of Initial Tenant Improvements

Tenant improvements to AVI Biopharma Building at 1749 Airport Road

11/7/2011, mjh

 

  1. Excavate and install 5” thick, rebar reinforced concrete pad on North side
of building., approximately (estimated dimensions: 20’ × 40’)

 

  2. Install on concrete pad:

 

  a. One 7000 cfm fume exhaust scrubber

 

  b. One water treatment system (two tanks, associated instrumentation and
pumps)

 

  c. One skid mounted DI water supply system

 

  d. One nitrogen dewer

 

  e. One chiller for process cooling water

 

  f. One dust collection system

 

  g. Potentially, a set of compressed gas bottle holders

 

  h. Exterior screening/fencing

 

  i. Potentially, a partial roof for protection of some of the components
against the weather

 

  3. Slight modifications to air handler for cleanroom

 

  4. Addition of piping/utility racks as needed in cleanroom

 

  5. Addition of overhead distribution of exhaust ducting in cleanroom

 

  6. Walls, ceilling, appropriate floor covering and lighting for a separate
production room just west of the current cleanroom

 

  7. Electrical wiring and distribution which feeds all of the pad mounted
equipment and all of the production tooling in the cleanroom and the new room
adjacent to the current cleanroom

 

  8. Appropriate piping and exhaust ducting to connect the pad mounted equipment

 

  9. Modification to one of the current ceiling exhaust fan ducting (RTU-5) to
exhaust production equipment in production room of item 3

 

  10. Potential changes to some utilities for current machine shop space in
southwest corner of building

 

  11. Slight modification/addition to current IT infrastructure to allow data
capture for critical production tooling

 

  12. Addition of workstations for prototype tool development in open area south
of new production room

 

  13. Minor modifications, as necessary to support production equipment, of CDA
and Process Vacuum system distribution networks

 

1



--------------------------------------------------------------------------------

EXHIBIT D

Environmental Questionnaire

[Attached]



--------------------------------------------------------------------------------

EXHIBIT D

Environmental Questionnaire

[Perpetua to complete]

FOR OFFICE USE ONLY:

Proposed Lease Commencement Date: 11-15.2011

 

 

 

PRE-LEASING ENVIRONMENTAL EXPOSURE QUESTIONNAIRE

(To be completed prior to Lease Approval)

 

Property Address:    1749 SW Airport Ave. Corvallis, OR Proposed Tenant:   
Perpetua Power Source Technologies, Inc    (Include full legal name of proposed
tenant and any d/b/a) Current Address:    4314 SW Research Way, Corvallis, OR
Description of Proposed Use of Property: Corporate headquarters and product
development/manufacturing center.

 

 

 

PLEASE ANSWER THE FOLLOWING QUESTIONS ACCURATELY AND FULLY, ATTACHING ADDITIONAL
PAGES IF NECESSARY. YOUR RESPONSES TO THIS QUESTIONNAIRE, INCLUDING ANY AND ALL
ATTACHMENTS, SHALL BE INCORPORATED AS REPRESENTATIONS AND WARRANTIES IN THE
LEASE WHEN EXECUTED, AND INCORRECT, MISLEADING OR MATERIALLY INCOMPLETE
RESPONSES SHALL BE DEEMED A BREACH OF SAID LEASE.

 

1. Will any of the following chemicals, petroleum products or hazardous
materials be made, used, placed, or stored on the property in quantities greater
than the minimum quantity listed in column (1) below? If yes, please mark
column(s) (2), (3), and/or (4) as applicable.

 

Categories of Chemicals

   (1)
Minimum
Quantity    (2)

 

Made

   (3)

 

Used

   (4)

 

Placed

   (5)

 

Stored

Solvents, Degreasers

   1 Gallon    _____        x        _____        x    

Paint Thinners/Remover

   1 Gallon    _____    _____    _____    _____

Paint

   5 Gallons    _____    _____    _____    _____

Oil (New)

   5 Gallons    _____    _____    _____    _____

Gasoline

   1 Gallon    _____    _____    _____    _____

Antifreeze

   5 Gallons    _____    _____    _____    _____

Other Automotive Fluids

   1 Gallon    _____    _____    _____    _____

Diesel Fuel

   5 Gallons    _____    _____    _____    _____



--------------------------------------------------------------------------------

Heavy (Toxic) Metal Containing Compounds

   1 Pound    _____        x            x            x    

Liquid Plastics/Activators

   1 Gallon    _____        x            x            x    

Flammable Gases

   20 Cu Ft    _____    _____    _____    _____

Toxic Gases

   20 Cu Ft    _____    _____    _____    _____

Acids

   1 Gl/5 Lb    _____        x        _____        x    

Bases (soda, ash, lye, etc.)

   1 Gl/5 Lb    _____        x        _____        x    

Other Flammable Materials

   1 Gl/5 Lb    _____    _____    _____    _____

Other Corrosive Materials

   1 Gl/5 Lb    _____    _____    _____    _____

Other Toxic Materials

   1 Gl/5 Lb    _____    _____    _____    _____

Other Reactive Materials

   1 Gl/5 Lb    _____    _____    _____    _____

Liquid Hazardous Waste

   1 Gallon    _____    _____    _____    _____

Solid Hazardous Waste

   1 Pound    _____    _____    _____    _____

 

  1.1    If required for our operations, please provide Landlord a copy of your
Hazardous Materials business Management Plan.              As per EPA definition
(see Federal Regulation 40 CFR 355), Perpetua doesn’t use any Hazardous
Materials. As such, we don’t have a formal Hazard Materials Management Plan.   
            

Yes

       No     

1.2

   Do your operations require H-occupancy storage or other special
constructions?                          x             If yes, please explain:   
         

 

            

 

       

2.

 

Will any of the following structures be used on the property? If yes, describe
the contents of each.

       x                         

 

     

Feature

  

Contents

                     

Underground Tank

  

 

                                           

Above-ground Tank

   Waste water stream for treatment          x                                

Clarifier

  

 

                                           

Sump

   Waste water stream for treatment          x                                

Trench

  

 

                                           

Waste Pile

  

 

                                           

Chemical Piping

   Process gas piping (N2. Argon)          x                                

Floor Drain

  

 

                                           

Other

  

 

                                        

 

  

2.1

   Please describe plans for secondary containment and leak monitoring. The
waste water treatment system will be housed on a pad which has a secondary
containment berm surrounding it.         



--------------------------------------------------------------------------------

3.

   Will any hazardous wastes or liquid wastes be generated by on site operations
or brought on to the property?          x                                

If yes, complete the following:

            3.1   

Identify each such hazardous waste or liquid waste.

 

No hazardous wastes, as defined by the EPA. Liquid waste will be generated 1by
the semiconductor process flow but will be scrubbed before leaving the building.
Permits from the City of Corvallis for this process will be procured. Solid
wastes in the form of small particles of non-toxic metals deposited onto our
semi-conductor products will be stored in drums and sent to recycling. Again,
this will be permitted through the City of Corvallis.

            3.2   

Describe onsite storage, including secondary containment, and/or treatment.

 

Secondary containment for the liquid (water) effluent was described in 2.1. We
will also have a set of solvent exhaust connected metal cabinets for storage of
process chemicals.

            3.3   

Describe your plans for disposal of hazardous wastes or liquid waste including
off-site disposal.

 

Recycling of the semi-conductor metals will be handled by a vendor familiar with
the materials under our supervision and direction. Some proprietary process
chemicals will also be recycled, again under the same guidelines as above.

         4.    Will operations result in any wastewater discharges to the sewer?
         x                                 Will operations result in any
wastewater discharges to locations other than the sewer (including storm drain)?
                               x          

If yes, describe each wastewater stream and plans for handling wastewater
discharges:

 

A City of Corvallis permitted acid waste treatment system will be operated. The
basic function of this system is to filter minute quantities of solids out of
the liquid waste stream via a settling tank, decant the liquid (water) off of
the settling tank, and treat the effluent to neutralize the pH as per City of
Corvallis regulations.

            4.1    Have you performed any testing or analysis of wastewater
discharges or other wastewater effluent from your current facility?     
                          x              If yes, attach the results of any such
testing or analysis.             4.2    Will your operations require any
stormwater discharge permits?                If yes, describe:               

No storm water permits have been requested during the City of Corvallis’ initial
project review nor are any anticipated as the permitting process proceeds.

        



--------------------------------------------------------------------------------

5.

   Will activities on the property require warnings to be given to workers or
visitors on the Leased Premises or the surrounding community?                 
       x        If yes, please describe how you will provide such communications
or warnings.            

 

           

 

        

6.

   Will operations result in any air emissions (including dust)?              
          x        If yes, describe:            

 

Perpetua has provided the Oregon DEO with information regarding all of our
processes which relate to airborne emissions, including dust generation from our
production processes. The DEO has released Perpetua from the need for a Air
Discharge Permit given our intention of installing a water curtain fume exhaust
scrubber and dust collection system.

           

6.1

   Will permits from the Southern Coast Air Quality Management District be
required?                         x    

7.

   Will operations result in air emissions which include hazardous or toxic air
pollutants?                         x       

7.1

   If yes, will any public notice or disclosure be required?                    
          

8.

   Will operations be subject to Risk Management & Preview Planning requirements
or other risk reduction requirements?                         x    

9.

   Will your operations involve any on-site vehicle or equipment maintenance,
repair or cleaning, including but not limited to oil changes, oil filter
changes, brake pad replacement, battery changes, radiator flushing, radiator
fluid replacement, and equipment, and equipment wash down and cleaning?   
                     x        If yes, describe all such maintenance:            

 

           

 

           

9.1

  

Will these on-site vehicles or equipment use batteries?

       x                           

If yes, describe battery storage method:

 

We may choose to operate an electric forklift for movement of production
materials. The maintenance of this forklift will be performed by a qualified
professional and will take place offsite.

        

10.

   Will your operations include a machine shop?        x                        

If yes, describe all operation:

 

Although not a certainty at this point we may elect to install machining
equipment to aid us in fabrication of fixtures and tooling for our production
processes. If so, we will likely have a metal lathe, a vertical milling machine,
a bandsaw, a drill press, a grinder, and various other metal working tools. We
do not plan to do any welding, plating or other associated activities.

        



--------------------------------------------------------------------------------

11.    Will your operations include any metal plating or metal fabrication?   
    x                         If yes, describe:            

 

See 10 above. Also, our semi-conductor process includes deposition of small
amounts of proprietary metals onto our semi-conductor substrates. This operation
will be fully permitted.

         12.    Will your operations include the use of solvents?        x    
                    If yes, describe:             Solvents will be used to lift
photolithographic masks off of our semi-conductor substrates and to clean
various process equipment. These solvents and their usage have been cleared by
the DEO and are in the process of being permitted by the City of Corvallis.   
      13.    Has your present facility or operation ever been the subject of an
x environmental investigation, an environmental enforcement action, or permit
revocation proceeding?                         x        If yes, describe:      
     

 

           

 

        



--------------------------------------------------------------------------------

14.    Have you ever been identified as a potentially responsible party for any
environmental cleanup, compliance or abatement proceedings?                   
         x           If yes, describe:         

 

        

 

      15.    Have you ever received a notice of violation or notice to comply
from any environmental regulatory agency within the past five years?     
                       x           If yes, describe:         

 

        

 

      16.    Have you had any complaints from neighbors relating to noise, odor,
air emissions, or dust at your present facility?                        
    x           If yes, describe:         

 

        

 

         16.1    Have you had any complaints relating to hazardous materials
handling, storage, treatment or disposal from neighbors at your present
facility?                                       17.    Will the proposed use of
the property require the filing of any environmental x reports or other
documents to any agencies?          x                              We are
working with the City of Corvallis Waste Water Disposal unit to define a waste
water treatment sampling protocol. The initial vision is that we would sample
our waste stream 2 or 3 times in the first month of operation and then analyze
and report the result. Once we prove the operation of our system. it is
anticipated that sampling for verification will limited to annual or semiannual
events.       18.    Attach copies of all Material Safely Data Sheets (“MSDS”)
for all chemicals you intend to use, sore, or handle on the property.       19.
   Has an Environmental Audit been conducted at your present facility? (If yes,
attach a copy of any report prepared in connection with any such audit.)     
                       x        20.    Please provide the Landlord your
Emergency Response Plan and any contingency or emergency plans for the property
in case of an accidental release of hazardous materials.         

As per EPA definition (see Federal Regulation 40 CFR 355), Perpetua doesn’t use
any Hazardous Materials. As such, we don’t have a formal Emergency Response
Plan.

     



--------------------------------------------------------------------------------

21.    Identify the name, title and qualifications/experience of person
responsible for your environmental, health and safety program:    Name:   Paul
McCleland    Title:  

CTO

   Qualifications/experience: Paul has been a facilities engineer and a
semi-conductor process engineer for over 30 years at various private
institutions. 22.    Name and telephone number of person to contact for
additional information:    Name:  

Mark Hauck

   Title::  

Mechanical Engineer

   Telephone Number:  

541-760-9130

23.    Please provide any additional information/comments concerning your
environmental compliance program and environmental compliance history:   

 

  

 

[Signatures on following page]



--------------------------------------------------------------------------------

The undersigned hereby certifies that the information above is correct and
complete.

 

PERPETUAL POWER SOURCE TECHNOLOGIES Name of Proposed Tenant

Name:  

LOGO [g252735ex10_42pg43.jpg]

Title:  

MECHANICAL ENGINEER

Date:  

11/18/2011



--------------------------------------------------------------------------------

EXHIBIT E

Rules and Regulations

In the event of a conflict between the following Rules and Regulations and the
terms of the Lease to which this Addendum is attached, the terms of the Lease
shall control.

1. The sidewalk, entries, and driveways of the Property shall not be obstructed
by Tenant, or its agents, or used by them for any purpose other than ingress and
egress to and from the Premises.

2. Tenant shall not place any objects, including antennas, outdoor furniture,
etc., in the parking areas, landscaped areas or other areas outside of its
Premises, or on the roof of the Property.

3. Except for seeing-eye dogs and other assistance animals required by law to be
allowed, no animals shall be allowed in the offices, halls, or corridors in the
Property.

4. Tenant shall not disturb the occupants of the Property by the use of any
radio or musical instrument or by the making of loud or improper noises.

5. If Tenant desires telegraphic, telephonic or other electric connections in
the Premises, Landlord or its agent will direct the electrician as to where and
how the wires may be introduced; and, without such direction, no boring or
cutting of wires will be permitted. Any such installation or connection shall be
made at Tenant’s expense.

6. Tenant shall not install or operate any steam or gas engine or boiler, or
other mechanical apparatus in the Premises, except as specifically approved in
the Lease. The use of oil, gas or inflammable liquids for heating, lighting or
any other purpose is expressly prohibited. Explosives or other articles deemed
extra hazardous shall not be brought into the Property.

7. Parking any type of recreational vehicles is specifically prohibited on or
about the Property. Except for the overnight parking of operative vehicles or as
expressly permitted in the Lease, no vehicle of any type shall be stored in the
parking areas at any time. In the event that a vehicle is disabled, it shall be
removed within 48 hours. There shall be no “For Sale” or other advertising signs
on or about any parked vehicle. All vehicles shall be parked in the designated
parking areas in conformity with all signs and other markings. All parking will
be open parking, and no reserved parking, numbering or lettering of individual
spaces will be permitted except as specified by Landlord.

8. Tenant shall maintain the Premises free from rodents, insects and other
pests.

9. Landlord reserves the right to exclude or expel from the Property any person
who, in the judgment of Landlord, is intoxicated or under the influence of
liquor or drugs or who shall in any manner do any act in violation of the Rules
and Regulations of the Property.

10. Tenant shall not cause any unnecessary labor by reason of Tenant’s
carelessness or indifference in the preservation of good order and cleanliness.
Landlord shall not be responsible to Tenant for any loss of property on the
Premises, however occurring, or for any damage done to the effects of Tenant by
the janitors or any other employee or person.

11. Tenant shall give Landlord prompt notice of any needed maintenance that is
the responsibility of Landlord under the Lease.

12. Tenant shall not permit storage outside the Premises, including without
limitation, outside storage of trucks and other vehicles, or dumping of waste or
refuse or permit any harmful materials to be placed in any drainage system or
sanitary system in or about the Premises.

13. All moveable trash receptacles provided by the trash disposal firm for the
Premises must be kept in the trash enclosure areas, if any, provided for that
purpose.

14. No auction, public or private, will be permitted on the Premises or the
Property.

15. No awnings shall be placed over the windows in the Premises except with the
prior written consent of Landlord.

16. The Premises shall not be used for lodging, sleeping or cooking (other than
the incidental use of coffee machines or microwave ovens) or for any immoral or
illegal purposes or for any purpose other than that specified in the Lease. No
gaming devices shall be operated in the Premises.

 

1



--------------------------------------------------------------------------------

17. Tenant shall ascertain from Landlord the maximum amount of electrical
current which can safely be used in the Premises, taking into account the
capacity of the electrical wiring in the Property and the Premises and the needs
of other tenants, and shall not use more than such safe capacity. Landlord’s
consent to the installation of electric equipment shall not relieve Tenant from
the obligation not to use more electricity than such safe capacity.

18. Tenant assumes full responsibility for protecting the Premises from theft,
robbery and pilferage.

19. Tenant shall not install or operate on the Premises any machinery or
mechanical devices of a nature not directly related to Tenant’s ordinary use of
the Premises and shall keep all such machinery free of vibration, noise and air
waves which may be transmitted beyond the Premises.

20. Tenant shall not introduce, disturb or release asbestos or PCBs onto or from
the Premises.

21. Tenant shall at all times conduct its operations in a good and workmanlike
manner, employing best management practices to minimize the threat of any
violation of Environmental Requirements.

 

2



--------------------------------------------------------------------------------

EXHIBIT F

Tenant’s Application to DEQ, Any DEQ Amendments, Modifications or Approvals

[Attached]

 

3



--------------------------------------------------------------------------------

NOTICE OF INTENT TO CONSTRUCT   

FORM AQ104

ANSWER SHEET

 

 

FOR DEQ USE ONLY Permit Number:    Regional Office: Application No:    Date
Received :

 

1.      Source Number:  

    

2.      Company

       

3.      Facility Location

Legal Name:    Perpetua Power Source Technologies, Inc    Name:   
Perpetua Power Source Technology Corporate Headquarters Ownership type:    C
Corp    Plant start date:      3/1/2012 Mailing Address:         Street Address:
     4314 SW Research Way    1749 Airport Ave      City, State, Zip Code:   
City, County, Zip Code:      Corvallis, OR 97333    Corvallis, OR     
Number of Employees  (corporate):    15    Number of Employees (plant site):   
15              

4.      Site Contact Person

  

5.      Industrial Classification Code(s)

                   SIC:    3629 Name:   Mark Hauck                          
NAICS:    335999 Title:                        Mechanical Engineer         
Phone number:   541-760-9130   

6.      Type of construction/change: (see instructions)

Fax number:   503-922-3169    Type 1           e-mail address:  
mjh@perpetuapower.com               

 

7.      Signature

        

 

I certify that the information contained in this notice, including any schedules
and exhibits attached to the notice, are true and correct to the best of my
knowledge and belief.

 

                  Name of official (Printed or Typed)      Title of official and
phone number                            Signature of official      Date         
 

SUBMIT TWO COPIES OF THE COMPLETED NOTICE OF INTENT TO CONSTRUCT TO THE
DEPARTMENT REGIONAL OFFICE SHOWN BELOW:

Oregon Department of Environmental Quality

Western Region

750 Front Street NE, Suite 120

Salem, OR 97301

 

 

Oregon Department of Environmental Quality

Air Contaminant Discharge Permit Application

  

Page 1

Revised 6/7/2007



--------------------------------------------------------------------------------

NOTICE OF INTENT TO CONSTRUCT   

FORM AQ104

ANSWER SHEET

 

 

Construction Information

 

8. Description of proposed construction:

 

Currently, Perpetua is operating out of a leased space at 4314 Research Way in
Corvallis, OR. At this site, Perpetua is depositing Bismuth, Antimony,
Tellurium, and small amounts of Selenium onto polyimide substrates to produce
thermoelectric generation devices. The fabrication processes include standard
semiconductor industry physical vapor deposition (PVD) and lithographic
practices. To facilitate expansion, Perpetua is planning to relocate to a new
facility with a more suitable production fabrication space.

 

Fabrication of Perpetua’s products require the use of multiple solvents,
developers, and photoresists during the lithographic processes. Solvents used
are N-Methylpyrrolidone (NMP) and Isopropyl Alcohol (IPA). Developers used are
1% sodium carbonate/sodium hydroxide. Photoresists used are the AZ family of
photoresists. An acid waste treatment system will neutralize the liquid waste
stream such that any solids will be captured in a settling tank and the bulk of
the NMP will be recycled. A water wash fume exhaust scrubber will capture any
vapor phase and particulate materials which are not recycled. The effluent from
this scrubber will be directed to the input of the acid waste treatment system
to be neutralized.

 

To handle any particulates created during the PVD processes, a filtered, bulk
dust collection system will exhaust key locations in the deposition process to
capture bulk Tellurium and Bismuth particulates for direction to a
recycling/reuse/disposal process.

 

Construction plans: Perpetua aims to finalize preliminary permits by the end of
October, 2011. Detailed engineering design efforts will directly follow
preliminary permit review, with the intent of completing design work by the end
of November. Once the engineering work is done and formal permits have been
procured, construction bids will be sought, with the deadline for bidding to be
January 15th, 2012. Construction will proceed directly after contracts have been
awarded. Construction is set to complete by February 26th, 2012.

 

9.

 

Will the construction increase the capacity of the facility? 

 

  Y    

  

If yes, how much?

 

Currently, we are producing about 30 units/month. The new facility should
produce around 30,000 units/month.

 

10.

 

Will the construction increase pollutant emissions? 

 

  N    

  

If yes, how much (see question 18)?

 

 

 

11.

 

Will the construction cause new pollutant emissions? 

 

  N    

  

If yes, which pollutants and how much?

 

 

 

12. Estimated timing of construction.

 

a.            Commence date:    12/1/2011       b.    Begin date:    1/15/2012
      c.    Completion date:    2/26/2012      

 

13.  

 

Will tax credits be requested once construction is completed? 

 

  Y    

  

 

14. Attach relevant forms from Form Series AQ200, Device/Process Forms.

 

15. Attach relevant forms from Form Series AQ300, Control Device Description
Forms, if applicable.

 

16. Attach process flow diagram.

 

17. Attach a city map or drawing showing the facility location.

 

18. If applicable, attach a Land Use Compatibility Statement.



 

 

Oregon Department of Environmental Quality

Air Contaminant Discharge Permit Application

  

Page 2

Revised 6/7/2007



--------------------------------------------------------------------------------

NOTICE OF INTENT TO CONSTRUCT   

FORM AQ104

ANSWER SHEET

 

 

Emissions Data

 

19. Pre-and Post-Construction emissions summary data

 

            c. Pre-Construction Emissions    d. Post-Construction Emissions a.
Emissions Point        b. Pollutant       

short-term      

(specify unit)      

  

Annual      

(tons/year)      

  

short-term      

(specify unit)      

  

Annual      

(tons/year)      

                                                                              
                                                                               
                                                                                
                                                                               
                                                                                
                                                                                
                                                                               
                                                                               
                

 

 

Oregon Department of Environmental Quality

Air Contaminant Discharge Permit Application

  

Page 3

Revised 6/7/2007



--------------------------------------------------------------------------------

SOLVENT USAGE   

FORM AQ214

INSTRUCTIONS

 

 

Instructions

 

1. Specify the name of the solvent and the chemical constituents (refer to the
material safety data sheet or technical data sheet provided by the manufacturer.

 

2. Enter the amount of the solvent that is volatile as a percentage. Typically,
solvents are 100% volatile. Enter the actual amount if this is not true for the
solvent used at your facility. This information can be obtained from material
safety data sheets (MSDS) or technical data sheets provided by the manufacturer
or vendor.

 

3. Describe what process the solvent is used for at the facility. Typical uses
are parts cleaning, spray gun cleaning, thinners, carrying agents.

 

4. Describe the method for using the solvent at the facility (e.g., dip tank,
spray gun, wipe-off, brush, etc.).

 

5. Is any of the solvent recovered and disposed of off site?

 

6. Describe how the solvent is stored.

 

7. Describe any work practices used to minimize pollutant emissions.

 

8. Are there any control devices, such as carbon bed absorber, used to capture
the solvent emissions? Indicate yes or no and list the control device
identification numbers. Complete the appropriate AQ300 series form for each
control device.

 

 

Oregon Department of Environmental Quality

Air Contaminant Discharge Permit Application

  

Page 1

Revised 4/25/00



--------------------------------------------------------------------------------

SOLVENT USAGE   

FORM AQ214

ANSWER SHEET

 

 

Facility Name:     Perpetua Power Source Technologies Corporate Headquarters   
Permit Number:      

 

1.    Solvent name    N-Methylpyrrolidone    Isopropyl Alcohol 2.    Percent
volatile    0.032 % (vapor pressure = 0.32mbar)    5.8% (vp = 44mmHg) 3.   
Chemical constituents    C(5)H(9)NO    (CH(3))2CHOH         Carbon, Hydrogen,
Nitrogen, Oxygen    Carbon, Hydrogen, Oxygen                               4.   
Process    Photoresist Rinse    NMP Rinse                                      
       5.    Application method    Dip and/or spray    Dip and/or spray        
                                     6.    Solvent recovery?    Yes    Yes     
                                        7.    Solvent storage    Drum, in
ventilated chem storage rm    Drum, in ventilated chem storage rm               
                              8.    Work practices    Gloved handling, usage in
fume    Gloved handling, usage in fume         exhausted environment   
exhausted environment                               9.        Control device(s)
(yes/no?)    Yes    Yes      Control device ID    Fume Exhaust Scrubber    Fume
Exhaust Scrubber

 

 

Oregon Department of Environmental Quality

Air Contaminant Discharge Permit Application

  

Page 2

Revised 4/25/00



--------------------------------------------------------------------------------

SOLVENT USAGE   

FORM AQ214

INSTRUCTIONS

 

 

Instructions

 

1. Specify the name of the solvent and the chemical constituents (refer to the
material safety data sheet or technical data sheet provided by the manufacturer.

 

2. Enter the amount of the solvent that is volatile as a percentage. Typically,
solvents are 100% volatile. Enter the actual amount if this is not true for the
solvent used at your facility. This information can be obtained from material
safety data sheets (MSDS) or technical data sheets provided by the manufacturer
or vendor.

 

3. Describe what process the solvent is used for at the facility. Typical uses
are parts cleaning, spray gun cleaning, thinners, carrying agents.

 

4. Describe the method for using the solvent at the facility (e.g., dip tank,
spray gun, wipe-off, brush, etc.).

 

5. Is any of the solvent recovered and disposed of off site?

 

6. Describe how the solvent is stored.

 

7. Describe any work practices used to minimize pollutant emissions.

 

8. Are there any control devices, such as carbon bed absorber, used to capture
the solvent emissions? Indicate yes or no and list the control device
identification numbers. Complete the appropriate AQ300 series form for each
control device.

 

 

Oregon Department of Environmental Quality

Air Contaminant Discharge Permit Application

  

Page 1

Revised 4/25/00



--------------------------------------------------------------------------------

SOLVENT USAGE   

FORM AQ214

ANSWER SHEET

 

 

Facility Name:     Perpetua Power Source Technologies Corporate Headquarters   
Permit Number:      

 

1.    Solvent name    Sodium Hydroxide    AZ 111 xfs 2.    Percent volatile   
0.13% (vp = 1mmHg)    0.38% (vp = 2.9mmhG) 3.    Chemical constituents    NaOH
   1-Methoxy-2-propanol acetate, 79%         Sodium, Oxygen, Hydrogen    Cresol
novolak resin, 13%              Alkylether polymer, 4%             
Diazonaphthoquinonsulfonic ester, 3% 4.    Process    Photoresist Developer   
Photoresist                                              5.    Application
method    Dip or Spray    Dip or spray                                        
     6.    Solvent recovery?    Yes    Yes                                      
       7.    Solvent storage    Drum, in ventilated chem storage rm    Drum, in
ventilated chem storage rm                                              8.   
Work practices    Gloved handling, fume exhausted dip    Gloved handling, fume
exhausted dip         tank usage,    tank usage                              
9.        Control device(s) (yes/no?)    Yes    Yes      Control device ID   
Fume Exhaust Scrubber    Fume Exhaust Scrubber

 

 

Oregon Department of Environmental Quality

Air Contaminant Discharge Permit Application

  

Page 2

Revised 4/25/00



--------------------------------------------------------------------------------

WET SCRUBBER

CONTROL DEVICE INFORMATION

  

AQ303

INSTRUCTIONS

 

 

1. Enter the control device identification label (e.g. North Scrubber,
Scrubber-1, alpha scrubber, S-1)

 

2. Enter the processes and/ or devices controlled by this unit. May use ID
labels or descriptions.

 

3. Enter the year the control device was, or will be installed.

 

4. Enter the manufacturer and model number of the control device.

 

5. Enter the rated control efficiency, in percent, by pollutant for the control
device.

 

6. Specify the type of wet scrubber (e.g. venturi, packed bed, spray tower,
etc).

 

7. Is the water re-circulated or only passed through the scrubber once?

 

8. Enter the design water flow rate (gallons/minute).

 

9. Enter the design water pressure (pounds per square inch gauge).

 

10. Enter the design inlet gas flow rate (actual cubic feet per minute).

 

11. Enter the design pressure drop across the scrubber (inches of water).

 

12. Describe/List any inlet gas pretreatment systems/devices. If the
pretreatment systems are separate control devices, complete the appropriate
control device description form for each device.

 

13. Describe any water treatment systems such as settling ponds or chemical
additives.

 

 

Oregon Department of Environmental Quality

Air Contaminant Discharge Permit Application

  

Page 1

Revised 4/25/00



--------------------------------------------------------------------------------

WET SCRUBBER

CONTROL DEVICE INFORMATION

  

AQ303

ANSWER SHEET

 

 

Facility Name:     Perpetua Power Source Technologies Corporate Office   
Permit Number:      

 

1.   Control Device ID    Acid Exhaust Scrubbr           2.   Process/Device(s)
Controlled    Photolithography           3.   Year installed    2,012          
4.   Manufacturer/Model No.    KCH Engineer Systems           5.   Control
Efficiency(%)    95%           6.   Type of scrubber    Verticle           7.  
Is water re-circulated?    Yes           8.   Design water flow rate (gpm)    75
          9.   Design water pressure (psig)    17.8           10.   Design inlet
gas flow rate (acfm)    5000           11.   Design pressure drop (inches of
water)    5           12.   Inlet gas pretreatment? (yes/no) If yes, list
control device ID and complete a separate control device form    No          
13.       Describe any water treatment systems*    disc to pH control sys     
    

 

* Attach additional pages, if necessary.

 

see attached quote

   

 

 

Oregon Department of Environmental Quality

Air Contaminant Discharge Permit Application

  

Page 2

Revised 4/25/00



--------------------------------------------------------------------------------

LOGO [g252735ex10_42pg56.jpg]

Safety Data Sheet

N-Methylpyrrolidone EG

 

Revision date : 2010/02/08    Page: 1/8 Version: 4.0    (30036603/SDS_GEN_US/EN)

 

1. Product and Company Identification

 

Company    24 Hour Emergency Response Information BASF CORPORATION    CHEMTREC:
1-800-424-9300 100 Campus Drive    BASF HOTLINE: 1-800-832-HELP Florham Park, NJ
07932, USA   

 

 

 

Molecular formula:    C(5)H(9)NO    Chemical family:    heterocyclic, amides   
Synonyms:    NMP TECHNICAL   

 

 

2. Hazards Identification

Emergency overview

NOT FOR COSMETIC USE

WARNING:

COMBUSTIBLE LIQUID.

Irritating to eyes and skin.

INGESTION MAY CAUSE GASTRIC DISTURBANCES.

A component of this product has been shown to be developmentally toxic in animal
studies.

Use with local exhaust ventilation.

Avoid contact with the skin, eyes and clothing.

Wear a NIOSH-certified (or equivalent) organic vapour respirator.

Wear chemical resistant protective gloves.

Wear NIOSH-certified chemical goggles.

Wear protective clothing.

Eye wash fountains and safety showers must be easily accessible.

State of matter: liquid

Colour: clear

Colour: colourless

Odour: mild

Potential health effects

Primary routes of exposure:

Routes of entry for solids and liquids include eye and skin contact, ingestion
and inhalation. Routes of entry for gases include inhalation and eye contact.
Skin contact may be a route of entry for liquified gases.

Acute toxicity:

Virtually nontoxic by inhalation. Of low toxicity after short-term skin contact.
Of low toxicity after single ingestion.

Irritation / corrosion:

Eye contact causes irritation. Skin contact causes irritation.



--------------------------------------------------------------------------------

Safety Data Sheet

N-Methylpyrrolidone EG

 

Revision date : 2010/02/08    Page: 2/8 Version: 4.0    (30036603/SDS_GEN_US/EN)

 

 

Chronic toxicity:

Carcinogenicity: Results from a number of long-term carcinogenity studies and
short-term tests are available. Taking into account all of the information,
there is no indication that the substance itself is carcinogenic.

Reproductive toxicity: As shown in animal studies, the product may cause damage
to the testes after repeated high exposures that cause other toxic effects.

Teratogenicity: The substance caused malformations/developmental toxicity in
laboratory animals.

Genotoxicity: The substance was not mutagenic in bacteria. The substance was not
mutagenic in mammalian cell culture. The substance was not mutagenic in a test
with mammals.

Medical conditions aggravated by overexposure:

Data available do not indicate that there are medical conditions that are
generally recognized as being aggravated by exposure to this substance/product.
See MSDS section 11 - Toxicological information.

Potential environmental effects

Aquatic toxicity:

There is a high probability that the product is not acutely harmful to aquatic
organisms. The inhibition of the degradation activity of activated sludge is not
anticipated when introduced to biological treatment plants in appropriate low
concentrations.

 

 

3. Composition / Information on Ingredients

 

CAS Number

  

Content (W/W)

  

Chemical name

872-50-4

   >= 99.8%    N-Methylpyrrolidone

60544-40-3

   <= 0.4%    Pyrrolidinone, dimethyl-

 

 

4. First-Aid Measures

If inhaled:

Remove the affected individual into fresh air and keep the person calm. Assist
in breathing if necessary. Immediate medical attention required.

If on skin:

Wash affected areas thoroughly with soap and water. If irritation develops, seek
medical attention.

If in eyes:

In case of contact with the eyes, rinse immediately for at least 15 minutes with
plenty of water. Seek medical attention.

If swallowed:

Rinse mouth and then drink plenty of water. Induce vomiting. Never induce
vomiting or give anything by mouth if the victim is unconscious or having
convulsions. Immediate medical attention required.

 

 

5. Fire-Fighting Measures

 

Flash point:    196 °F    (ASTM D93) Autoignition:    245 °C    (DIN 51794)
Lower explosion limit:    1.3%(V)    Upper explosion limit:    9.5%(V)   
Self-ignition temperature:       not self-igniting



--------------------------------------------------------------------------------

Safety Data Sheet

N-Methylpyrrolidone EG

 

Revision date : 2010/02/08    Page: 3/8 Version: 4.0    (30036603/SDS_GEN_US/EN)

 

 

Suitable extinguishing media:

water spray, dry extinguishing media, foam, carbon dioxide

Hazards during fire-fighting:

nitrous gases

Protective equipment for fire-fighting:

Firefighters should be equipped with self-contained breathing apparatus and
turn-out gear.

Further information:

Collect contaminated extinguishing water separately, do not allow to reach
sewage or effluent systems.

 

 

6. Accidental release measures

Personal precautions:

Wear appropriate respiratory protection. Use personal protective clothing.
Ensure adequate ventilation.

Environmental precautions:

This product is not regulated by RCRA. This product is not regulated by CERCLA
(‘Superfund’).

Cleanup:

Spills should be contained, solidified, and placed in suitable containers for
disposal.

For small amounts: Pick up with absorbent material (e.g. sand, sawdust,
general-purpose binder). Dispose of absorbed material in accordance with
regulations.

For large amounts: Pump off product.

 

 

7. Handling and Storage

Handling

General advice:

Ensure thorough ventilation of stores and work areas.

Avoid contact with skin and eyes. Wear suitable gloves and eye/face protection.

Protection against fire and explosion:

The product is combustible.

Storage

General advice:

Containers should be stored tightly sealed in a dry place.

 

 

8. Exposure Controls and Personal Protection

Advice on system design:

Provide local exhaust ventilation to maintain recommended P.E.L.

Personal protective equipment

Respiratory protection:

Wear a NIOSH-certified (or equivalent) organic vapour respirator. Observe OSHA
regulations for respirator use (29 CFR 1910.134).

Hand protection:

Wear chemical resistant protective gloves., butyl rubber (butyl)—0.7 mm coating
thickness, Consult with glove manufacturer for testing data.



--------------------------------------------------------------------------------

Safety Data Sheet

N-Methylpyrrolidone EG

 

Revision date : 2010/02/08    Page: 4/8 Version: 4.0    (30036603/SDS_GEN_US/EN)

 

 

Eye protection:

Wear face shield or tightly fitting safety goggles (chemical goggles) if
splashing hazard exists. Safety glasses with side-shields.

Body protection:

Body protection must be chosen depending on activity and possible exposure, e.g.
head protection, apron, protective boots, chemical-protection suit.

General safety and hygiene measures:

Handle in accordance with good industrial hygiene and safety practice. Wearing
of closed work clothing is required additionally to the stated personal
protection equipment. Females of childbearing age should not come into contact
with the product. Eye wash fountains and safety showers must be easily
accessible. Wear protective clothing as necessary to minimize contact. Wash
soiled clothing immediately. When using do not eat or drink. When using do not
smoke. Gloves must be inspected regularly and prior to each use. Replace if
necessary (e.g. pinhole leaks). Handle in accordance with good industrial
hygiene and safety practice.

 

 

9. Physical and Chemical Properties

 

Form:    liquid    Odour:    mild, amine-like    Colour:    clear      
colourless    pH value:    8.5 - 10    ( 100 g/l, 20 °C) Melting point:    -23.6
°C    ( 760 mmHg) Boiling point:    204.3 °C    ( 760 mmHg) Vapour pressure:   
0.32 mbar    ( 20 °C) Density:    1.028 g/cm3    ( 25 °C) (DIN 51757)
Partitioning coefficient n-    -0.46    ( 25 °C) (OECD Guideline 107)
octanol/water (log Pow):       Viscosity, dynamic:    1.796 mPa.s    ( 20 °C)
Solubility in water:       miscible Solubility (qualitative):    miscible      
solvent(s): organic solvents,    Molar mass:    99.00 g/mol   

 

 

10. Stability and Reactivity

Substances to avoid:

strong acids, oxidizing agents

Hazardous reactions:

Exothermic reaction.

Reacts with oxidizing agents.

Decomposition products:

Hazardous decomposition products: carbon monoxide, carbon dioxide, nitrogen
oxides

Thermal decomposition:

approx. > 300 °C

Corrosion to metals:

No corrosive effect on metal.



--------------------------------------------------------------------------------

Safety Data Sheet

N-Methylpyrrolidone EG

 

Revision date : 2010/02/08    Page: 5/8 Version: 4.0    (30036603/SDS_GEN_US/EN)

 

 

11. Toxicological information

Acute toxicity

Information on: n-Methylpyrrolidone

 

Oral:

Type of value: LD50

Species: rat

Value: 3,605 mg/kg

Inhalation:

Type of value: LC50

Species: rat

Value: > 5.1 mg/l

Exposure time: 4 h

Dermal:

Type of value: LD50

Species: rat

Value: 5,000 mg/kg

Irritation / corrosion

Information on: n-Methylpyrrolidone

 

Skin:

Species: rabbit

Result: Irritant.

Method: Draize test

Eye:

Species: rabbit

Result: Irritant.

Method: Draize test

Repeated dose toxicity

Information on: n-Methylpyrrolidone

 

Experimental/calculated data:

rat by inhalation 2 Week 10 dose

rat by inhalation 2 Week 10 dose

rat by inhalation 2 Week 10 dose

 

 

12. Ecological Information

Fish

Acute: static

Salmo gairdneri, syn. O. mykiss/LC50 (96 h): > 500 mg/l

The details of the toxic effect relate to the nominal concentration.

Aquatic invertebrates

Acute:

DIN 38412 Part 11 static

Daphnia magna/EC50 (24 h): > 1,000 mg/l

The details of the toxic effect relate to the nominal concentration.



--------------------------------------------------------------------------------

Safety Data Sheet

N-Methylpyrrolidone EG

 

Revision date : 2010/02/08    Page: 6/8 Version: 4.0    (30036603/SDS_GEN_US/EN)

 

 

Aquatic plants

Toxicity to aquatic plants:

DIN 38412 Part 9 green algae/EC50 (72 h): > 500 mg/l

The details of the toxic effect relate to the nominal concentration.

Microorganisms

Toxicity to microorganisms:

DIN EN ISO 8192 aquatic

activated sludge, industrial/EC50 (0.5 h): > 600 mg/l

The details of the toxic effect relate to the nominal concentration.

Degradability / Persistence

Biological / Abiological Degradation

 

Test method:    OECD 301C; ISO 9408; 92/69/EEC, C.4-F (aerobic), Inoculum
conforming to MITI Method of analysis:    BOD of the ThOD Degree of elimination:
   73 % (28 d) Evaluation:    Readily biodegradable (according to OECD
criteria).    Readily biodegradable (according to OECD criteria).    Easily
eliminated from water.

Bioaccumulation

Because of the n-octanol/water distribution coefficient (log Pow) accumulation
in organisms is not to be expected.

 

 

13. Disposal considerations

Waste disposal of substance:

Dispose of in accordance with national, state and local regulations. Do not
discharge into waterways or sewer systems without proper authorization.

Container disposal:

Dispose of in a licensed facility. Recommend crushing, puncturing or other means
to prevent unauthorized use of used containers.

 

 

14. Transport Information

 

Land transport    USDOT       Classified as combustible liquid in containers
greater than 119 gallons. Sea transport    IMDG       Not classified as a
dangerous good under transport regulations Air transport    IATA/ICAO       Not
classified as a dangerous good under transport regulations



--------------------------------------------------------------------------------

Safety Data Sheet

N-Methylpyrrolidone EG

 

Revision date : 2010/02/08    Page: 7/8 Version: 4.0    (30036603/SDS_GEN_US/EN)

 

 

 

15. Regulatory Information

 

Federal Regulations       Registration status:       Chemical    TSCA, US   
released / listed

 

OSHA hazard category:    Skin and/or eye irritant; Combustible Liquid; Chronic
target organ effects reported

 

EPCRA 311/312 (Hazard categories):    Fire; Chronic; Acute

 

EPCRA 313:

        

CAS Number

  

Chemical name

          872-50-4    N-Methylpyrrolidone      

CERCLA RQ

  

CAS Number

  

Chemical name

     100 LBS    74-89-5    methylamine   

 

State regulations         

State RTK

  

CAS Number

  

Chemical name

     MA, PA    872-50-4    N-Methylpyrrolidone   

CA Prop. 65:

THIS PRODUCT CONTAINS A CHEMICAL(S) KNOWN TO THE STATE OF CALIFORNIA TO CAUSE
CANCER AND BIRTH DEFECTS OR OTHER REPRODUCTIVE HARM.

 

 

16. Other Information

 

NFPA Hazard codes: Health : 2    Fire: 2    Reactivity: 0    Special:   

 

HMIS III rating Health: 2¤    Flammability: 2    Physical hazard: 0

NFPA and HMIS use a numbering scale ranging from 0 to 4 to indicate the degree
of hazard. A value of zero means that the substance possesses essentially no
hazard; a rating of four indicates extreme danger. Although similar, the two
rating systems are intended for different purposes, and use different criteria.
The NFPA system was developed to provide an on-the-spot alert to the hazards of
a material, and their severity, to emergency responders. The HMIS system was
designed to communicate workplace hazard information to employees who handle
hazardous chemicals.

BASF supports worldwide Responsible Care® initiatives. We value the health and
safety of our employees, customers, suppliers and neighbors, and the protection
of the environment. Our commitment to Responsible Care is integral to conducting
our business and operating our facilities in a safe and environmentally
responsible fashion, supporting our customers and suppliers in ensuring the safe
and environmentally sound handling of our products, and minimizing the impact of
our operations on society and the environment during production, storage,
transport, use and disposal of our products.

 

 

Local Contact Information

prod_reg@basf.com

IMPORTANT: WHILE THE DESCRIPTIONS, DESIGNS, DATA AND INFORMATION CONTAINED
HEREIN ARE PRESENTED IN GOOD FAITH AND BELIEVED TO BE ACCURATE, IT IS PROVIDED
FOR YOUR GUIDANCE ONLY. BECAUSE MANY FACTORS MAY AFFECT PROCESSING OR
APPLICATION/USE, WE



--------------------------------------------------------------------------------

Safety Data Sheet

N-Methylpyrrolidone EG

 

Revision date : 2010/02/08    Page: 8/8 Version: 4.0    (30036603/SDS_GEN_US/EN)

 

 

RECOMMEND THAT YOU MAKE TESTS TO DETERMINE THE SUITABILITY OF A PRODUCT FOR YOUR
PARTICULAR PURPOSE PRIOR TO USE. NO WARRANTIES OF ANY KIND, EITHER EXPRESSED OR
IMPLIED, INCLUDING WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR
PURPOSE, ARE MADE REGARDING PRODUCTS DESCRIBED OR DESIGNS, DATA OR INFORMATION
SET FORTH, OR THAT THE PRODUCTS, DESIGNS, DATA OR INFORMATION MAY BE USED
WITHOUT INFRINGING THE INTELLECTUAL PROPERTY RIGHTS OF OTHERS. IN NO CASE SHALL
THE DESCRIPTIONS, INFORMATION, DATA OR DESIGNS PROVIDED BE CONSIDERED A PART OF
OUR TERMS AND CONDITIONS OF SALE. FURTHER, YOU EXPRESSLY UNDERSTAND AND AGREE
THAT THE DESCRIPTIONS, DESIGNS, DATA, AND INFORMATION FURNISHED BY BASF
HEREUNDER ARE GIVEN GRATIS AND BASF ASSUMES NO OBLIGATION OR LIABILITY FOR THE
DESCRIPTION, DESIGNS, DATA AND INFORMATION GIVEN OR RESULTS OBTAINED, ALL SUCH
BEING GIVEN AND ACCEPTED AT YOUR RISK.

END OF DATA SHEET



--------------------------------------------------------------------------------

MATERIAL SAFETY DATA SHEET

AZ 111 XFS Photoresist

   LOGO [g252735ex10_42pg64-71.jpg]                           

Substance key: SXR097693

   REVISION DATE: 07/06/2005                    

Version 1

   Print Date: 07/06/2005                    

 

 

Section 01 - Product Information

 

Identification of the    AZ Electronic Materials USA Corp. company:    70
Meister Avenue    Somerville, NJ 08876    Telephone No.: 800-515-4164   
Information on the substance/preparation    Product Safety: 908-429-3562   
Emergency Tel. number: 800-424-9300 CHEMTREC   

 

   Trade name:    AZ® 111 XFS Photoresist

Section 02 - Composition information

Hazardous ingredients:

 

Chemical Name

   CAS-no. (Trade
secret no.)    Concentration [%]

1-Methoxy-2-propanol acetate

   108-65-6    79.00

Non-hazardous ingredients:

 

Chemical Name

   CAS-no. (Trade
secret no.)    Concentration [%]

Cresol novolak resin

   67829000004-5809P    13.00

Alkylether polymer

   67829000004-5928P      4.00

Diazonaphthoquinonesulfonic esters

   52125-43-6      3.00

Styrene-acrylic polymer

   24980-16-3      1.00

Section 03 - Hazardous identification

 

Emergency overview:    OSHA combustible liquid; DOT flammable liquid., Amber-red
liquid with characteristic odor., Partially dissolves in water leaving a
floating viscous mass., Irritating on contact or inhalation.
Expected route of entry    Skin contact:    yes Ingestion:    no

 

 

1/8



--------------------------------------------------------------------------------

MATERIAL SAFETY DATA SHEET

AZ 111 XFS Photoresist

   LOGO [g252735ex10_42pg64-71.jpg]                        

Substance key: SXR097693

   REVISION DATE: 07/06/2005                    

Version 1

   Print Date: 07/06/2005                    

 

 

Inhalation:    yes Eye contact:    Contact with liquid and vapors.
Skin absorption:    yes Health effects of exposure:   

Component information:

Eye: Causes eye irritation. Skin: Causes skin irritation. Ingestion: May be
harmful if swallowed. Inhalation: Single exposure unlikely to be hazardous. High
vapor concentration causes irritation to the nose, throat, and lungs. Systemic
Effects: No hazard in normal industrial use. Reproductive & birth defects:
Exposures having no adverse effect on the mother should have no effect on the
fetus.

1-Methoxy-2-propanol acetate (108-65-6)

1-Methoxy-2-propanol acetate (PGMEA) can cause skin, eye, and respiratory
irritation. Extreme or prolonged exposure may cause gastric and central nervous
system effects. Long term, high level exposure to PGMEA has resulted in adverse
effects to the livers and kidneys of experimental animals. PGMEA is readily
absorbed through intact skin.

 

Known effects on other illnesses:    Preexisting skin, eye, and respiratory
conditions may be aggravated. Listed carcinogen:    IARC: NO        NTP:
NO        OSHA: NO

 

HMIS:       Health: 2   Flammability: 2   Reactivity: 0   Personal protection: X
NFPA:       Health: 2   Flammability: 2   Reactivity: 0   Special notice: NONE

Section 04 - First aid measures

 

After inhalation:    Remove victim to fresh air. After contact with skin:   
Immediately remove contaminated clothing. Flush affected area thoroughly with
water. After flushing with water, remove residue with soap and water. If
necessary, clean area with a cloth or paper towel wetted with acetone. Assure
adequate ventilation. Dispose of cloth/towel in a suitable receptacle. Consult
physician if exposure is extensive or if irritation occurs.
After contact with eyes:    Flush thoroughly with water for 15 minutes. Get
immediate medical help.

 

 

2/8



--------------------------------------------------------------------------------

MATERIAL SAFETY DATA SHEET

AZ 111 XFS Photoresist

   LOGO [g252735ex10_42pg64-71.jpg]                        

Substance key: SXR097693

   REVISION DATE: 07/06/2005                    

Version 1

   Print Date: 07/06/2005                    

 

 

After ingestion:   

If person is conscious, give water or milk to dilute stomach contents.

 

Never give anything by mouth to an unconscious person. Consult physician.

Advice to doctor /

Treatment:

   Administer oxygen if there is difficulty in breathing.

Section 05 - Fire fighting measures

 

Flash point:    108 °F    Method: closed cup Suitable extinguishing media:   
water spray jet, foam, dry powder, carbon dioxide Special fire fighting
procedure:    Use self-contained breathing apparatus and full protective
clothing. Use water spray to cool drums in fire area. Specific hazards during
fire fighting:    Thermal decomposition may generate carbon dioxide and carbon
monoxide, oxides of sulfur and nitrogen, and hydrogen fluoride. Unusual fire and
explosion hazards:    Solvent vapors., Emits toxic fumes under fire conditions.

Section 06 - Accidental release measures

 

Steps to be taken in case of spill or leak:    Wearing appropriate personal
protective equipment, contain spill, ventilate area of spill or leak, remove all
sparking devices or ignition sources, collect onto inert absorbent, and place in
a suitable container.

Section 07 - Handling and Storage

Advice on safe handling:

Avoid breathing vapors and contact with skin, eyes, and clothing.

Wash thoroughly after handling.

Keep container closed.

Keep away from heat, sparks, and flame.

Further information for storage conditions:

Transport and store under dry conditions tightly closed and protected from heat
and light.

 

 

3/8



--------------------------------------------------------------------------------

MATERIAL SAFETY DATA SHEET

AZ 111 XFS Photoresist

   LOGO [g252735ex10_42pg64-71.jpg]                        

Substance key: SXR097693

   REVISION DATE: 07/06/2005                    

Version 1

   Print Date: 07/06/2005                    

 

 

Section 08 - Exposion Control / personal protection

 

Respiratory protection:      Chemical cartridge respirator recommended for
exposures exceeding TLV. Hand protection:      For short-term exposure (splash
protection):      Nitrile rubber gloves. Eye protection:      Safety eyewear to
protect against splashes. Skin and body protection:      Clothing suitable to
prevent skin contact. Advice on system design:      Use local exhaust
ventilation. IDLH:      Listed: no

Section 09 - Physical and chemical properties

 

Form:      Liquid Color:      Clear, amber-red Odor:      Strong, characteristic
odor. Density:      1 g/cm3      20 °C Starts to boil:      from 145 °C
        Evaporation number:      0.33 (PGMEA) Vapor pressure:      2.9 Torr     
Method: calculated Viscosity, dynamic:      < 25 mPas      20 °C Loss on drying:
     79 %

Section 10 - Stability and reactivity

 

Hazardous reactions:      Stable. Hazardous polymerization:      Will not occur.
Conditions to avoid:      Avoid contact with oxidizing agents. Avoid contact
with strong acids. Avoid contact with alkaline materials.

 

 

4/8



--------------------------------------------------------------------------------

MATERIAL SAFETY DATA SHEET

AZ 111 XFS Photoresist

   LOGO [g252735ex10_42pg64-71.jpg]                        

Substance key: SXR097693

   REVISION DATE: 07/06/2005                    

Version 1

   Print Date: 07/06/2005                    

 

 

Section 11 - Toxiclogical information

 

Acute oral toxicity:      Based on data from components this material is
considered, not harmful (rat acute oral LD50 > 5000 mg/kg).
Acute inhalation toxicity      Based on data from components, this material is
considered, not harmful (LC50 greater than 10,000 ppm or 200 mg/L), Based on
component data, material is considered irritating to the respiratory tract.
Acute dermal toxicity:      The acute toxicity via the dermal route of exposure,
based on component data, suggest that this material should be considered not
harmful (rabbit or rat dermal LD50 greater than 2000 mg/kg) Skin irritation:
     Based on data from components, this material is considered a non-irritant;
however, the product is considered to be a human skin irritant. Eye irritation:
     Based on data from components, this material is considered to be a mild eye
irritant. 1-Methoxy-2-propanol acetate (108-65-6)     Acute oral toxicity:     
LD50 rat (male)      8,500 mg/kg 1-Methoxy-2-propanol acetate (108-65-6)
    Acute oral toxicity:      LD50 rat (female)      10,000 mg/kg
1-Methoxy-2-propanol acetate (108-65-6)     Acute inhalation toxicity      LC50
rat      > 4350 ppm 1-Methoxy-2-propanol acetate (108-65-6)
    Acute dermal toxicity:      LD50 rabbit      > 5 mg/kg

Section 12 - Ecological information

 

Biodegradability:      No information. Toxicity to fish:     

Based on data from components, this material is classified as:,

Not Harmful (LC50 > 100 mg/L).

              Toxicity of aquatic

invertebrates:

    

Based on data from components, this material is classified as:,

Not Harmful (EC50 greater than 100 mg/L).

 

 

5/8



--------------------------------------------------------------------------------

MATERIAL SAFETY DATA SHEET

AZ 111 XFS Photoresist

   LOGO [g252735ex10_42pg64-71.jpg]                        

Substance key: SXR097693

   REVISION DATE: 07/06/2005                    

Version 1

   Print Date: 07/06/2005                    

 

 

        Toxicity to algae :      No data available. 1-Methoxy-2-propanol acetate
(108-65-6) Toxicity to fish:      (Fathead minnow)      161 mg/l
1-Methoxy-2-propanol acetate (108-65-6)     Toxicity of aquatic      (Daphnia
magna)     invertebrates:      400 mg/l

Section 13 - Disposal considerations

 

Product:      Consult local, state, and federal regulations.      For disposal,
this material is a flammable hazardous waste under RCRA. RCRA hazardous waste:
     RCRA number: D001

Section 14 - Transport information

Land transport

 

  •  

DOT:

UN-No:      1993 Proper technical name:      FLAMMABLE LIQUID, N.O.S. contains
     (Methoxypropylacetate)      3 Packaging group:      III Labels:      3

Sea transport

 

  •  

IMDG:

UN-No:      1993 Proper technical name:      FLAMMABLE LIQUID, N.O.S. contains
     (Methoxypropylacetate) Class:      3 Packaging group:      III Marine
pollutant:      EmS:      F-E, S-E MFAG:      Labels:      3

 

 

6/8



--------------------------------------------------------------------------------

MATERIAL SAFETY DATA SHEET

AZ 111 XFS Photoresist

   LOGO [g252735ex10_42pg64-71.jpg]                        

Substance key: SXR097693

   REVISION DATE: 07/06/2005                    

Version 1

   Print Date: 07/06/2005                    

 

 

  Air transport

 

  •  

ICAO/IATA-DGR:

UN/ID No.:

     UN 1993

Proper technical name:

     FLAMMABLE LIQUID, N.O.S. contains      (Methoxypropylacetate)

Class:

     3

Packaging group:

     III

Labels:

     3

Section 15 - Regulatory information

 

TSCA Status:      All components of this product are listed on the TSCA
Inventory. SARA (section 311/312):      Reactive hazard: no      Pressure
hazard: no      Fire hazard: yes      Immediate/acute: yes      Delayed/chronic:
no SARA 313 information:      This product is not subject to SARA Title III
Section 313      reporting requirements under 40 CFR 372. Volatile organic     
Content VOC (g/l): 795 g/l compounds:      Method: calculated

Section 16 - Other information

Label information

CAUTION!

COMBUSTIBLE LIQUID AND VAPOR HARMFUL IF SWALLOWED, INHALED OR ABSORBED THROUGH
SKIN Contains material that, based on animal data, can cause skin, eye, and
respiratory irritation. Prolonged or repeated overexposure may cause gastric and
central nervous system effects.

Keep away from heat and flame. Avoid breathing vapor. Avoid contact with skin,
eyes, and clothing. Use only with adequate ventilation, and proper protective
eyewear, gloves, and clothing. Wash thoroughly after handling. Keep container
closed.

 

 

7/8



--------------------------------------------------------------------------------

MATERIAL SAFETY DATA SHEET

AZ 111 XFS Photoresist

   LOGO [g252735ex10_42pg64-71.jpg]                        

Substance key: SXR097693

   REVISION DATE: 07/06/2005                    

Version 1

   Print Date: 07/06/2005                    

 

 

In case of contact, flush eyes with plenty of water for 15 minutes. Get medical
attention immediately. Flush affected skin areas with water, and wash with mild
soap and water. Remove contaminated clothing. If INHALED, remove individual to
fresh air. If breathing is difficult, give oxygen. If ingested, give water or
milk to dilute stomach contents. Never give anything by mouth to an unconscious
person. Get medical attention immediately for ingestion or breathing problems or
if skin contact is extensive.

In case of fire, use water, alcohol resistant foam, dry chemical, or CO2.

If spilled, wear protective clothing, remove ignition sources, prevent sparks,
and ventilate area. Absorb with inert material, collect, and place in a chemical
waste container.

Keep sealed in original container. Product must be kept refrigerated until use.
Temperature range for refrigeration is 30 to 55 F (- 1 to 13 C). Allow product
to reach ambient temperature prior to use. Empty container may contain harmful
residue.

The solvent in this product is not photochemically reactive per Rule 102 of the
California South Coast Air Quality Management District.

 

 

This information is supplied under the OSHA Hazard Communication Standard, 29
CFR 1910.1200, and is offered in good faith based on data available to us that
we believe to be true and accurate. The recommended industrial hygiene and safe
handling procedures are believed to be generally applicable to the material.
However, each user should review these recommendations in the specific context
of the intended use and determine whether they are appropriate for that use. No
warranty, express or implied, is made regarding the accuracy of this data, the
hazards connected with the use of the material, or the results to be obtained
from the use thereof. We assume no responsibility for damage or injury from the
use of the product described herein. Data provided here are typical and not
intended for use as product specifications. (R) and TM indicate trademarks of AZ
Electronic Materials USA Corp., its business partners and suppliers.

 

 

 

 

8/8



--------------------------------------------------------------------------------

Kinetronics Corporation    Phone 941-951-2432 4363 Independence Court    Fax
941-955-5992 Sarasota, Florida 34234    Web Site: www.kinetronics.com

 

Material Safety Data Sheet

Isopropyl Alcohol

PRODUCT & COMPANY IDENTIFICATION

In case of Emergency call CHEMTREC 1-800-424-9300

 

Supplier   

Simchem Corporation, 311 Sarasota Center Blvd., P.O. Box 697, Osprey, Florida,
34229-0697

(941) 377-9935        Fax (941) 377-9539

CAS Number    67-63-0    Synonyms    Isopropanol; sec-propyl alcohol;
sec-propanol; dimethylcarbinol Formula    (CH3 )2CHOH

TRANSPORTATION DATA

 

US Department of Transportation – 49 CFR    Proper Shipping Name    Isopropanol
UN Number    UN1219 Hazard Class    3 Packing Group    II Labels    Flammable
Liquid

PHYSICAL/CHEMICAL DATA

 

Appearance    Clear, colorless liquid Odor    Rubbing alcohol Boiling Point   
82º C Melting Point    -89º C Vapor Pressure    44 @ 25º C (mm Hg) Vapor Density
(Air = 1)    2.1 Specific Gravity    0.79 @ 20º C / 4º C Solubility in Water   
Miscible in water Volatile by Volume    100% @ 21º C Evaporation Rate    2.83
(BuAc =1)

REACTIVITY DATA

 

Stability    Stable Incompatibility    Heat, flame, strong oxidizers,
acetaldehyde, acids, chlorine, ethylene oxide, isocyanates. Hazardous
Decomposition Products    Carbon dioxide and carbon monoxide may form when
heated to decomposition. Conditions to Avoid    Heat, flame, ignition sources
and incompatibles. Hazardous Polymerization    Will not occur.

 

Isoprophyl Alcohol: Material Safety Data Sheet

1



--------------------------------------------------------------------------------

Kinetronics Corporation    Phone: (941) 951-2432 4363 Independence Ct.    Fax:
(941) 955-5992 Sarasota, FL 34234    Web Site: www.Kinetronics.com

 

FIRE AND EXPLOSION HAZARD DATA

 

Flash Point    12º C Auto Ignition Temperature    399º C Flammable Limits   
LEL: 2.0    UEL: 12.7 Fire Extinguishing Spray    Water spray, dry chemical,
alcohol foam, or carbon dioxide. Water spray may be used to keep fire exposed
containers cool, dilute spills and nonflammable mixtures, protect personnel
attempting to stop leak and disperse vapors. Explosion    Above flash point,
vapor air mixtures are explosive within flammable limits noted above. Contact
with strong oxidizers may cause fire or explosion. Vapors can flow along
surfaces to distant ignition source and flash back. Sensitive to static
discharge. Special Information    In the event of a fire, wear full protective
clothing and NIOSH-approved self- contained breathing apparatus with full face
piece operated in the pressure demand for other positive pressure mode.

PRECAUTIONS FOR SAFE HANDLING & USE

 

to be Taken in Case Material is Steps Spilled or Released    Ventilate area of
leak or spill. Remove all sources of ignition. Wear appropriate personal
protective equipment as specified on section 5. Isolate hazard area. Keep
unnecessary and unprotected personnel from entering. Contain and recover liquid
when possible Use non-sparking tools and equipment. Collect liquid in an
appropriate container or absorb with an inert material and place in a chemical
waste container. Do not use combustible materials, such as saw dust. Do not
flush to sewer! If a leak or spill has not ignited, use water spray to disperse
the vapors, to protect personnel attempting to stop leak, and to flush spills
away from exposures. Disposal Method    Whatever cannot be saved for recovery or
recycling should be handled as hazardous waste and sent to a RCRA approved
incinerator or disposed in a RCRA approved waste facility. Processing, use or
contamination of this product may change the waste management options. State and
local disposal regulations may differ from federal disposal regulations. Dispose
of container and unused contents in accordance with federal, state and local
requirements. Handling and Storage    Protect against physical damage. Store in
a cool, dry well-ventilated location, away from any area where the fire hazard
may be acute. Outside or detached storage is preferred. Separate from
incompatibles. Containers should be bonded and grounded for transfers to avoid
static sparks. Storage and use areas should be No Smoking areas. Use
non-sparking type tolls and equipment, including explosion proof ventilation.
Containers of this material may be hazardous when empty since they retain
product residues.

 

Isoprophyl Alcohol: Material Safety Data Sheet

2



--------------------------------------------------------------------------------

Kinetronics Corporation    Phone: (941) 951-2432 4363 Independence Ct.    Fax:
(941) 955-5992 Sarasota, FL 34234    Web Site: www.Kinetronics.com

 

HEALTH HAZARD DATA

Potential Health Effects:

 

Inhalation    Inhalation of vapors irritates the respiratory tract. Exposure to
high concentrations has a narcotic effect, producing symptoms of dizziness,
drowsiness, headache, staggering, unconsciousness and possibly death. Ingestion
   Ingestion can cause drowsiness, unconsciousness, and death. Gastrointestinal
pain, cramps, nausea, vomiting, and diarrhea may also result. The single lethal
dose for a human adult = about 250 mls (8 ounces). Skin Contact    May cause
skin irritation with redness and pain. May be absorbed through the skin with
possible systemic effects. Eye Contact    Vapors cause eye irritation. Splashes
caused severe irritation, possible corneal burns and eye damage.

First Aid Measures:

 

Inhalation    In case of Inhalation, remove to fresh air. In not breathing, give
artificial respiration. If breathing is difficult, give oxygen. Call a
physician. Ingestion    Give large amounts of water to drink. Never give
anything by mouth to an unconscious person. Get medical attention. Skin Contact
   Immediately flush skin with plenty of water for at least 15 minutes. Call a
physician if irritation develops. Eye Contact    Immediately flush eyes with
plenty of water for at least 15 minutes, lifting lower and upper eyelids
occasionally. Get medical attention immediately.

Personal Protective Equipment:

 

Skin Protection    Were impervious protective clothing, including boots, gloves,
lab coat, apron or coveralls, as appropriate, to prevent skin contact. Neoprene
and nitrile rubber are recommended materials. Eye Protection    Use chemical
safety goggles and/or a full face shield where splashing is possible. Maintain
eye wash fountain and quick-drench facilities in work area.

ADDITIONAL INFORMATION

Always comply with all applicable international, federal, state and local
regulations regarding the transportation, storage, use and disposal of this
chemical.

Due to the changing nature of regulatory requirements, the regulatory
information listed in Section X this document should not be considered
all-inclusive or authoritative. International, Federal, State Local regulations
should be consulted to determine with all required reporting requirements.

The information in this MSDS was obtained from sources, which we believe are
reliable. However, the information is provided without any warranty, express or
implied, regarding its correctness. The conditions or methods of handling,
storage, use, and disposal of the product are beyond our control and may be
beyond our knowledge. For this and other reasons, we do not assume
responsibility and expressly disclaim liability for loss, damage or expense
arising out of or in any way connected with the handling, storage, use or
disposal of the product. This MSDS was prepared and is to be used only for this
product. If the product is used as a component in another product, MSDS
information may not be applicable.

 

Isoprophyl Alcohol: Material Safety Data Sheet

3



--------------------------------------------------------------------------------

LOGO [g252735oregon_logo.jpg]

November 7, 2011

Mr. Mark Hauck

Perpetua Power Source Technologies, Inc.

4314 Research Way

Corvallis, OR 97333

 

Re: Perpetua Power Source Technologies

El No. 02-0017

NC No. 26510

Benton County

Dear Mr. Hauck:

The Department has reviewed your Notice of Intent to Construct and Request for
Construction Approval for the following project:

 

Facility Name/Location

  

Project Description

Perpetua Power Source Technologies, Inc.

1749 Airport Way

Corvallis, OR 97333

   Construction of a thermoelectric generation device manufacturing facility.

CONSTRUCTION APPROVAL, PLANS AND SPECIFICATIONS

Based on a review of the plans and specs for this project, construction approval
is granted subject to the conditions listed below:

 

1. Construction of the project shall conform to the plans and specifications
submitted. No significant changes or deviations shall be made without the prior
written approval of the Department of Environmental Quality.

 

2. Granting approval does not relieve the owner or permittee of the obligation
to obtain required local, state and other permits and to comply with the
appropriate statutes, Administrative Rules, Standards, and if applicable, to
demonstrate compliance with applicable permit limitations.

 

LOGO [g252735ex10_42pg75.jpg]



--------------------------------------------------------------------------------

Perpetua Power Source Technologies

November 7, 2011

Page 2 of 2

 

3. This approval does not guarantee the adequacy of the proposed construction or
the accuracy of the air emission calculations submitted with your application.

 

4. Construction may proceed immediately upon receipt of this approval.

 

5. Please fill out and return the enclosed Notice of Construction Completion
form within thirty (30) days of completion of this project.

If the Department can be of any assistance, or if there are any questions
regarding this approval, please contact me in Salem at (503) 378-5315.

Sincerely,

 

LOGO [g252735karen-whitefallon.jpg]

Karen White-Fallon

DEQ-Salem-Air Quality

Enc:    Notice of Approved Construction Completion Form

cc with memo:        AQ Division



--------------------------------------------------------------------------------

State of Oregon    Department of Environmental Quality    Memorandum

 

 

To:      File    Date:        November 7, 2011     From:      Karen White-Fallon
   Section:      Air Quality    Subject:      Perpetua Power Source
Technologies, Inc.   

BACKGROUND

Perpetua Power Source Technologies, Inc. (Perpetua) proposes to install and
operate a facility that manufactures thermoelectric generation devices. The
facility will be located at 1749 Airport Avenue, Corvallis, Oregon. They
currently operate a research and development facility located at 4134 SW
Research Way, Corvallis, Oregon. The process involves depositing bismuth,
antimony, tellurium and small amounts of selenium onto polyimide substrates to
produce the thermoelectric generation devices.

DISCUSSION

The fabrication processes include standard semiconductor industry physical vapor
deposition and lithographic practices. The process uses solvents, developers,
and photoresists during the lithographic processes. The Perpetua process does
not use some of the standard semi-conductor strong acids (HF, HN03), and uses
relatively low volumes of solvents. The air emissions at maximum design capacity
operating two shifts per day were calculated to be 1 ton/year of volatile
organic compounds (VOCs) and deminimis amounts of particulate matter
(PM/PMk/PM2.5). The VOC calculations are based upon material balance assuming
that 100% of the volatile compounds are emitted. The proposed process will
include an acid scrubber and a baghouse for particulate control. There are no
proposed fuel combustion devices and they do not have the potential to emit
greenhouse gases. Based upon a review of the proposed construction, an air
permit is not required at this time. This is based upon the following
information:

 

  1. The manufacturing of the thermoelectric generation devices is not a listed
activity in OAR 340-216-0020, Table 1. Therefore an Air Contaminant Discharge
Permit (ACDP) is not required based upon a listed category.

 

  2. The facility does not have the potential to emit greater than 10 tons/year
of any criteria pollutants if the source were to operate uncontrolled as
described in OAR 340-216-0020, Table 1, Part B (85).

 

  3. The facility does not have the potential to emit greater than 10 tons/year
of any single hazardous air pollutant as outlined in OAR-340-216-0020, Table 1,
Part C.

An ACDP will be required in the future if Perpetua increases emissions, if the
facility were to operate uncontrolled, to greater than 10 tons/year of any
criteria pollutant.

CONCLUSIONS/RECOMMENDATIONS

Based on the above, it is concluded that the proposed project described in NC
No. 26510 is acceptable. This project meets the definition of a Type 2 change as
defined in OAR 340-210-0225(2) because it meets the applicable criteria in
sub-sections (l)(a), (l)(b), (l)(d), and (l)(e) of OAR 340-210-0225 and
emissions from any stationary source or combination of stationary sources will
not increase by more than or equal to the significant emission rate. Therefore,
construction approval is recommended.

 

LOGO [g252735ex10_42pg77.jpg]